 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTaylor Bus Services, Inc. and General Truck Driv-ers, Warehousemen, Helpers and AutomotiveEmployees Local 315, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case32-CA-722326 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 19 August 1986 Administrative Law JudgeTimothy D. Nelson issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions2 as modified and to adopt the recom-mended Order.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Taylor BusServices, Inc., Concord, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge.The Respondent has excepted to some of the judge's credibility find-lungs. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 The judge found that the Respondent violated Sec. 8(a)(1) of the Actwhen it told its employees, by letters dated 19 May 1985 and 1 Novem-ber 1985, that there was no current labor agreement with the Union. Inadopting this finding, we note, as did the judge, that the complamt didnot allege this conduct as an independent 8(a)(1) violation. Our review ofthe record, however, shows that the facts necessary to this findmg areuncontroverted and were fully litigated at the hearing. In these circum-stances, it is within the Board's authority to remedy the violation to ef-fectuate the purposes of the Act. See, e.g., St. Joseph Hospital East, 236NLRB 1450 (1978). In this regard, we also note that the Respondent doesnot except to this finding on the basis that an independent 8(aX1) allega-tion was not alleged in the complaint or otherwise contend that it wasprejudiced by the judge's findings.3 The attached notice corrects the judge's inadvertent reference to theRespondent as Taylor Bus Lines, Inc., rather than Taylor Bus Services,Inc.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT continue to repudiate the laboragreement we reached with Teamsters Local 315in June 1984 which, by its terms, was effective andbinding from 31 May 1984 to and including 31August 1986.WE WILL NOT tell you that there was no suchagreement.WE WILL NOT refuse to assist the Union in put-ting that agreement in writing and signing it.WE WILL NOT refuse to arbitrate unresolvedgrievances which arose under that agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on the Union's request, render neces-sary assistance in good faith to put our 1984-1986agreement in writing and, once that is accom-plished, WE WILL sign it.WE WILL, on the Union's request, bargain collec-tively in good faith with the Union for a newagreement and, if such an agreement is reached,WE WILL put it in writing and sign it.WE WILL honor the arbitration provisions of the1984-1986 agreement by immediately submitting toarbitration at the Union's request any unresolvedgrievances which arose under that agreement.TAYLOR BUS SERVICES, INC.Linda Bytof and Barbara Koh, Esqs., for the GeneralCounsel.Paul Johnson, Esq. (Angell, Holmes & Lea), of San Fran-cisco, California, for the Respondent.Priscilla Winslow and Burton Boltuch, Esqs. (Boltuch &Siegel), of Oakland, California, for the Charging Party.284 NLRB No. 68 TAYLOR BUS SERVICES531DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge. Iheard this 8(a)(5) case during 15 days of trial proceedingsheld in Oakland, California, between 9 October 1985 and8 January 1986.1 The case in its present form traces froma complaint that was issued on 31 July 1985 by the Re-gional Director for Region 32 after he had investigatedunfair labor practice charges which Teamsters Local 315(the Union) and Taylor Bus Services, Inc. (Respondent)had filed against one another on 1 May 1985, each partyalleging that the other had violated its statutory duty tobargain collectively in good faith. The Union chargedthat Respondent had failed over the previous 6 monthsto "execute the collective-bargaining agreement agreedto by it, and ratified by employees." Respondentclaimed, "Since April 03, 1985.  . . the union has unlaw-fully refused to bargain collectively." On the same daythat he issued the complaint, the Director dismissed Re-spondent's charge, explaining in an institutional "dismis-sal letter" his judgment that the parties were alreadybound to a labor agreement and that the Union wastherefore privileged in refusing to talk further aboutchanges in agreed-on terms and conditions.The original complaint charged that Respondent vio-lated Section 8(a)(5) of the Act in two independentways: By continuously refusing the Union's demands,first made on 30 October 1984, to "execute" a certain"Agreement" previously reached by the parties on 31May 1984; and by "repudiating" the "Agreement" on 19April 1985.Respondent's original answer denied, among otherthings, that "any 'Agreement' was ever reached betweenthe parties"; it also averred as an affirmative defense,that any "alleged agreement was [subsequently] reopenedby the conduct of the parties in meeting, in bargainingon substantial issues, and in making numerous proposalsinconsistent with the alleged Agreement."Since the trial record opened the complaint and theGeneral Counsel's underlying theories of violation haveundergone a series of mutations. Respondent's originalanswer likewise bears only superficial resemblance to thepositions it now urges.2 These shifts are best understood,Errors in the transcript have been noted and corrected.2 These evolutions and devolutions in the expressions of the parties'claims and counterclaims have had their own detrimental impact on theorderly progress of the trial and on determinations made at any givenmoment about what the issues•and the relevant scope of litigation atthat moment•might be. That historical evolution includes a certainnumber of juridical facts that are detailed in appendices, as necessary toexplain my ultimate findings, conclusions, and recommended remedy.The General Counsel would argue against any implicit criticism here(and made the point at length on the record) that Respondent's own ex-pressions of defensive position have also slipped around from the point atwhich Respondent first sought to defend against the Umon's charges andto vindicate its own counterpart charge against the Union. Respondentwould insist (and likewise did so on the record) that any such shiftssimply reflected Respondent's adjustments to the shifting factual andlegal claims made first by the Union, then later by the General Counsel,as her complaint underwent multiple changes.That there have been such shifts by both prosecution and defense willbe evident to any student of the transcript and exhibits; they will be onlypartly revealed in my narration of the material events compnsmg "PhaseIV" of the case. Whether those shifts are fully accounted-for in the par-if at all, only after first understanding in overview whatbrought the parties to trial and what they did after thetrial began.I have thoroughly reviewed the transcript, the exhib-its, the parties' posttrial briefs, and the authorities theyrely on, as well as other authorities. On the wholerecord, my assessments of the witnesses as I saw andheard them, and of the inherent probabilities, I maketheseFINDINGS OF FACTI. INTERMEDIATE ANALYSESA. Background (Aug.-Nov. 1983)Respondent is the largest privately owned schoolbuscontractor on the West Coast. It also makes its fleet ofbuses and its drivers available for private charter andother miscellaneous extra duty.3 Tom Berthold is Re-spondent's president and a majority owner, directing op-erations from headquarters in the Southern Californiacity of Anaheim. Charles Holmes is a vice president,whose current responsibilities are otherwise indistinct onthis record, but who spoke for Respondent in some rele-vant transactions during the background phase of thiscase. Robert Hopkins is a vice president and generalmanager in charge of Northern California operations,who figured closely in all events after March 1984. Hop-kins works from a district headquarters in Concord, thelargest city in Contra Costa County, near San Francisco.Respondent also maintains at Concord the shop and busyard facilities out of which it services its mainstay clientin the area, the Contra Costa County School District.Respondent activated the Concord operation in latesummer 1983 after supplanting ARA Services as theCounty School District bus operator. Under ARA's op-eration the Union had been recognized as the representa-tive of ARA's drivers and mechanics. But when Re-spondent hired most or all the former ARA drivers andmechanics to staff its own operation, it nevertheless re-fused the Union's demand for recognition. And, on 15September 1983, Company Vice President Holmes pub-lished a "campaign" letter to Concord employees en-couraging them to resist unionization, stating, amongother things, "[W]hen we introduced ourselves this pastsummer, we clearly stated that we were a non-unioncompany and wished to remain so."Faced with Respondent's refusal of recognition theUnion filed unfair labor practice charges in Cases 32-CA-590l and 32-CA-5904. Those charges were disposedof when Respondent signed a settlement agreement, ap-proved by the Regional Director on 30 November 1983,in which it did not admit having committed any unfairlabor practices, but agreed to recognize and to bargaincollectively with the Union as the exclusive representa-ties' various explanations of record is something I find unnecessary todecide; and, to the extent I find it appropriate at all to trace some ofthose shifts, such discussions do not purport to answer that question.3 In the year before the complaint issued, Respondent derived grossrevenues in excess of $250,000 from its transportation operations and alsopurchased more than $50,000 worth of goods or services that originatedoutside California 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive of all Respondent's "full-time and regular part-timebus drivers, lead drivers, and mechanics employed . . •in Contra Costa County, excluding dispatchers, field co-ordinators, driver trainers, office clerical employees,guards, and supervisors as defined in the Act."4Throughout the subsequent period addressed by thecomplaint Respondent has always formally acknowl-edged, indeed it has stipulated in this case, that theUnion is the exclusive collective-bargaining representa-tive within the meaning of Section 9(a) of the Act of itsemployees in the appropriate countywide unit set forthin the settlement agreement, or in an essentially similarbargaining unit.6Robert Cohen, a Los Angeles-area attorney, represent-ed Respondent during this period and he signed the set-tlement agreement and notice to employees on Respond-ent's behalf. Respondent continued to engage Cohen asits bargaining representative when the Union promptlydemanded meetings to negotiate a labor agreement forthe countywide unit.B. Overview of Subsequent EventsThe relationship of the parties after the November1983 settlement evolved through three more-or-less dis-tinct pretrial phases, which I summarize below. In practi-cal effect the references to "Respondent" during phases Iand II are to attorney Cohen, who worked with VicePresident Hopkins on pending labor relations matters andwho also stayed in regular contact with President Berth-old on those subjects, as Berthold admits; in phase III,however, "Respondent" generally means either EdwinTaylor, the consultant whom Respondent hired after itterminated its arrangement with Cohen, and/or VicePresident Hopkins. In the case of references to the"Union," I am referring throughout to actions taken byRonal Teninty, the business agent who spoke for theUnion at all times after January 1984.6 The record ex-haustively details the bases on which these summaries areconstructed. Each party's view of what constitute thesignificant events will necessarily be slighted in this proc-ess, but these facts found in summary are undisputed, andin my judgment they are nearly enough to dispose of thecase. Moreover, I regard such a summary as essential tomy subsequent tasks: First to provide context for an in-telligible statement of the issues as they now stand4 As part of the settlement Respondent also agreed to post a notice toits employees under the Board's imprimatur in which it repeated its com-mitment to recognize and bargain with the Union, and promised not to"inform our employees that we are a non-union employer and want toremain that way at a time when they are entitled to Union representa-tion," and not to "tell employees to stop talking about the Unibn whilethey are on probation."5 Anticipating findings made elsewhere below, I note here that the un-derlying agreement that the parties indisputably reached when the Unionaccepted Respondent's 21 May 1984 "last and final offer" contemplated arecognition clause which describes the unit in slightly different, but notinharmonious, terms. See Jt. Exh. 7, sec. 1,A, containing text that, theparties have stipulated, accurately records the recognition clause contem-plated in the final offer.6 I credit and rely on Teninty's believably related and probable ac-count of events occurring in phases I and II. Cohen did not testify at all;Hopkins never contradicted these summaries to the extent they rely onTeninty. Other credibility judgments are explained as necessary in mylater findings.(rather than as they may have been expressed at variousintermediate junctures in this protracted case); second, todetail elsewhere only those additional facts needed todispose of the current issues. In that latter process Ifocus mainly on the stipulated facts and on those otherrelatively luminous clusters of undisputed evidence thatappear at intervals within this unruly and detail-en-shrouded record.1. Phase I (Nov. 1983†June 1984)On 15 June 1984, following a favorable employee rati-fication vote conducted on 31 May and a subsequentprocess of inhouse review, the Union unreservedly com-municated to Respondent its approval of Respondent's 21May "last-and-fmal offer" for an agreement to cover theunit. That final offer was itself a product of at least 15collective-bargaining sessions held by the parties overthe previous 7 months, sessions that had intensified byearly May, as Respondent made a series of "final" offersculminating in its genuinely "final" offer of 21 May,when Respondent simultaneously declared that the par-ties had reached "impasse."When it notified Respondent on 15 June of its accept-ance of the fmal offer the Union agreed to write up theparties' agreement and Respondent agreed in turn to mailto the Union a packet of mostly company-generated bar-gaining materials for use in drafting the agreement docu-ment. Respondent (Cohen) mailed the Union such apacket (Jt. Exh. 4) on 27 June, saying in a cover letter,"I believe [the packet] represents the final agreement be-tween the Company and the Union," but adding, "pleasegive me a call†I believe there are a number of itemswhich may require clarification."On 1 August the Union mailed Respondent its firstdrafting effort, and a "proof copy" of this (Jt. Exh. 6)was used by both parties at an important pay rate arbi-tration held on 3 October (their only arbitration to date),even though both parties then acknowledged that theproof copy was flawed or incomplete in certain waysthat would be immaterial to the arbitration and thatwould be corrected when the parties had further oppor-tunity to do so. Indeed, the parties remained after the ar-bitration to discuss some of the needed revisions.77 The parties had met before the arbitration session to talk brieflyabout problems with the text of the Union's 1 August version. Cohenpointed outŠand Teninty acknowledgedŠthat Tenuity had omitted twosentences on p. 3 that belonged in a section dealing with "seniority bump-ing rights"; Cohen had prepared a revised p. 3 to correct that omission,but the "proof copy" (Jt. Exh. 6) used at the arbitration does not containthe corrected p. 3.When the arbitration session was concluded the -Parties stayed to talkabout further revisions to the "proof copy." They agreed that a referenceto "Union employees" in the Private Agreements section should bechanged to "bargaining umt employees," and that language regardingcaps on benefit contributions should be relocated in a revised version tomake it clear that the caps applied to all the benefit programs that Re-spondent had listed in its 21 May final offer. In addition, the parties dis-cussed sympathetically the Union's suggestion that certain "examples" beprovided to supplement arguably vague language in the Company's finaloffer. (Most notably, for ultimate purposes, this was the case with respectto the Company's offer regarding wage increases in the second and thirdyears of the agreement, which themselves were to be based on a certain"weighted average" of the percentage mcreases that Respondent expect-Continued TAYLOR BUS SERVICES533Throughout this period until at least December (whenRespondent switched representatives) the parties acted asif they were bound to an agreement. The most notableevidence of this, but hardly the only such example, istheir submission of the unresolved pay rate grievance toarbitration on 3 October and their stipulations at the arbi-tration that they did, indeed, have an agreement, whichthe Union claimed Respondent had violated.8The Union mailed a second agreement instrument toRespondent on 30 October 1984; this document (themuch-talked-about Jt. Exh. 7) also proved to be flawedby omissions of language (some of which omissions werelatent and yet undetected in even the Union's first "proofcopy" version used at the arbitration) and by other plainor arguable errors in setting forth what the Union nowacknowledges was the language comprehended by Re-spondent's final offer.• Also (although this feature ismore in the nature of a proposed "novation" growingout of the parties' 3 October discussions than it is a"flaw" in the document), the 30 October document in-cluded certain "examples" that the Union had proposedbe included in the contract to illustrate how the Compa-ny intended to (or already had) implemented certain paypractices or other programs contemplated in its finaloffer.On 2 November 1984 the arbitrator issued a writtendecision (the "Kelly" decision) sustaining the Union's po-sition. She ordered backpay and future pay adjustmentsfor drivers doing charter or "extra work." This was adecision that Respondent saw as economically wounding,but with which it has subsequently complied. Within aweek, Respondent asked the Union to negotiate "relief'from the Kelly decision, offering in exchange to recon-sider certain provisions that the Union had sought unsuc-cessfully to extract from the Company during the bar-gaining before 21 May. The Union agreed to hold suchcontract-modification discussions (which I will callrelief-oriented discussions), mentioning its interest in aunion-security clause to replace the current maintenance-of-membership clause, its desire to have Respondent sub-scribe to the "Union" health-and-welfare plan, ratherthan use its current provider, and its wish to eliminatethe current two-tier wage rate system. All this happeneded to receive in periodic rate renegotiations with the County School Dis-trict and other customers.) In the cases of such "examples," Cohen invit-ed Teninty to include them for Cohen's "review" in the new "agree-ment" document that the Union would prepare. It is now clear that theparties' 3 October review of the "proof copy" did not unearth manyother arguable "errors" or plain omissions of language which, both sidesnow agree, had been part of Respondent's final offer.8 For that matter, until 19 April 1985, nothing in the statements orconduct of either party specifically contradicted the supposition that theywere bound to an underlying agreement.• The parties stipulated that there were 11 (or 12, depending how youcount) variances between the 30 October dociunent and the terms of Re-spondent's final offer. These are summarized in Appendix 1. Teninty nowtestifies that all such errors and omissions were inadvertent, the productof his own failure to proofread his secretary's reconstruction of a"whacked-up" preliminary draft that he had given to her for all finalwork. He also testified that he did not become aware of the fuller rangeof errors and omissions in the 30 October version until July 1985, duringthe investigation of this case, when a Board agent†not Teninty†under-took the task of reviewing and comparing original source materials pro-vided by the Union with the 30 October version and then asked him tocomment on apparent discrepancies.while the Union's 30 October document was still await-ing a promised thorough review by Respondent's agents,particularly by Attorney Cohen, who was the most con-versant with the bargaining history and who maintainedthe most complete records of that process.Phase III (Dec. 1984†May 1985)By early December 1984, however, and before theparties had embarked on relief discussions, Respondenthad decided to replace Attorney Cohen with Labor Re-lations Consultant Edwin Taylor, whose San Franciscobase of operations was nearer to the Concord headquar-ters.' oHow did it happen that Cohen stopped representingthe Company? This is what Company President Bertholdreplied, and he is the only witness who gave competentfirst-hand evidence about this question:. . . his bill had gotten astronomical. . . he hadto charge us from the time he left [the Los Angelesarea] till the time he came back and he felt he wasthrough negotiating and I think we thought he wasthrough too, that basically there wouldn't be anyneed and that we should find someone locally thatwould be in our best economic interest. . . .1 thinkwe both pretty much thought that he was done, andthat whatever else there might be in terms of griev-ances and that sort of normal thing, that we wouldbe better served by someone locally. We basicallyagreed. He didn't quit, I don't know if that's beensuggested [In fact, earlier, Hopkins had obliquelysuggested just that from the witness stand, butBerthold was under sequestration orders], but hedidn't quit under any sort of problem situation atall. . . . it was a result of a few different conversa-tions).11The Union first learned that Cohen was leaving thescene when Cohen and Teninty talked by telephone in'• In his subsequent dealings with the Union, Taylor used two differ-ent letterheads (either "Free Enterprise Assistance, Ltd.," or "TalismanEmployers Assistance"), both carrying the same San Francisco postoffice box address." In Respondent's brief, in a section captioned "Respondent's Disad-vantage in Reconstructing Agreements Reached in the 1984 Bargaining,"counsel states:In the first place, the only person from Respondent's side with theknowledge and documents necessary to perform that [reconstruction]task adequately was Mr. Cohen, but he suddenly quit at the criticaltime and would not thereafter lend his assistance further.Respondent apparently relies on Hopkins' suspiciously summary report ofa telephone conversation with Cohen to justify its assertion that Cohen"quit." I would not believe Hopkins on the point anyway; I have rarelyseen a witness with his tendency to tailor recollections to suit perceivedinterests of his principal. And whatever else may be said about Respond-ent's "disadvantages," counsel's claim that Cohen "quit" simply cannotbe reconciled with what the company president said in the underscoredportions of the quote above in main text. And I thus deal no further withany lingering claims that Cohen "quit," much less that he "suddenlyquit"; nor with any arguments that flow from such plainly erroneous fac-tual premises. Neither do I find it necessary to determine whether theGeneral Counsel is correct in speculating that Respondent dismissedCohen out of dissatisfaction with his performance in the Kelly arbitrationand/or as part of an intentional switch in its approach to its labor rela-tions obligations. 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"late November or early December." Cohen then ex-plained that it had been agreed between Cohen and Re-spondent that someone in Northern California shouldtake over from Cohen to reduce costs to Respondent,that Vice President Hopkins would handle any griev-ances in the meantime and would also decide whom tohire as Cohen's substitute. Cohen also said that he had bythen received the 30 October contract document fromHopkins, that he had reviewed it and had not yet detect-ed any more problems, but that he wanted to go overthe document in detail with Company President Bertholdand, if possible, with Hopkins as well. Finally, Cohentold Teninty that even if someone else would representRespondent for future purposes, Cohen would "see to itthat the contracts were completed and executed and sentup to reninty]. Or if there were problems, they wouldget the problems worked out. But . . . that he wouldfollow through on the completion of the agreement interms of getting [the Union] a signed document."Once Taylor had been hired, he telephoned Teninty tointroduce himself and to seek the Union's agreement topostpone until 30 January a meeting that had been previ-ously scheduled for 8 January. Although their accountsdiffer in certain particulars I rely only on the harmoniousfeatures of their recollections to find that Teninty agreedto a postponement and told Taylor that he and Cohenhad previously agreed to talk about certain revisions totheir agreement in the light of the Kelly decision, that anumber of grievances were pending and scheduled forunion-management discussion, that the Union had sent aproposed contract for signature on 30 October, and thatthe 30 October document differed in some ways from theUnion's first, prearbitration version, because of discus-sions between Teninty and Cohen at the 3 October arbi-tration.The parties then met four more times between 30 Jan-uary and 4 April 1985, during which they discussed(quite inconclusively) not only possible relief tradeoffs,but a wide variety of additional subjects, including griev-ances and other contract-administration matters, as wellas questions about the inclusion of certain categories ofemployees in the bargaining unit that were not expresslyincluded in the "settlement agreement" unit nor in the"contract" unit (see fn. 5).12 Repeatedly during thisperiod the Union questioned Respondent about the statusof its 30 October document. After several such discus-sions, and after the Union had mailed to Taylor anothercopy of that document, Taylor promised to come to the4 April meeting prepared to discuss any and all the Com-pany's problems with that document. As Taylor admits,however, he did not prepare himself by proofreading the30 October document against underlying bargainingrecords to identify the problems in that document, ratherhe claims to have assigned that task to Vice PresidentHopkins, who had been the one privately, to informTaylor in the first instance that there were such prob-lems. And it was not until Taylor arrived for the sched-52 Those unit inclusion questions, involving drivers' aides and employ-ees working out of a separate location m the City of Benicia, are notbefore the Board to judge or decide in this case, and they were underdiscussion before Cohen left the scene. In other words, those questionswete not raised as part of any proposed relief tradeoff.uled 4 April meeting that he even conferred with Hop-kins about the problems (and then, only during a 20- or30-minute interval while they were waiting in the park-ing lot for the Union's committee to arrive at the meet-ing site). And when the parties finally got together on 4April, and when they finally reached the problemsagenda item, the first problem with the 30 October docu-ment invoked by Taylor concerned a certain clause inthat document (sec. 1(d)(4)) which, in historical fact,faithfully repeated language that Respondent had itselfintroduced into the pre-21 May bargaining and thatplainly had been contemplated by its final offer. (Indeed,Hopkins had been present at the 1984 bargaining sessionwhen the 1(d)(4) language was put on the table.) Hearingthis, and believing that Respondent had otherwise beentoying with it about a whole series of pending grievanceissues and relief tradeoffs, the Union staged a walkoutfrom the meeting. (Minty had primed the employee-members of the Union's negotiating committee for such apossible demonstration during a brief, meeting of thecommittee before the 4 April sessions began.) As theunion group got up to leave, Teninty admittedly said toTaylor, "Let me know when you're tired of fuckingaround."On 16 April Teninty called Taylor; they discussed twopending grievances, one involving the discharge of em-ployee Colacci. On 19 April, Taylor wrote to Teninty,declaring for the first time, in substance, that Respondentwas not bound to any current labor agreement and,therefore, that it was not bound to arbitrate what it nowcalled the complaint (not grievance) involving the dis-charge of Colacci, but was willing and anxious to contin-ue meeting with the Union to discuss Colacers complaintand to pursue ongoing negotiations for a complete agree-ment. IsOn 24 April 1985, the parties met again, but when Re-spondent continued to maintain that it was not yet boundto a current agreement the Union refused to discuss reliefmatters any further. Moreover, in an apparent attempt toavoid any claim that it did not itself believe that therewas a binding agreement, the Union formally withdrewanother pending grievance when Taylor pointed out thatit had not been filed timely under the grievance proce-dure in the supposed agreement.Since 19 April, the parties' relationship has beenmarked by a series of maneuvers plainly calculated topreserve (or enhance, or modify) legal positions in this,13 In pertinent part, Taylor stated in this letter (sent via certified mail):This is in response to your letter dated April 16, 1985, askingTaylor Bus Service to arbitrate the complaint of Beatrice Colaci[sic]. This letter is to advise you that Taylor Bus Service shall notarbitrate this matter. As you well know, we have been engaged incollective bargaining for some time now, but a complete agreementhas not been reached and there is no contract between the parties.Therefore, we have no contractual or other obligation to submit thismatter to arbitration, and we decline to do so. We remain willing, ofcourse, to continue discussions with you on this subject. .Of broader concern is the matter of collective bargaining on con-tract proposals. Although we appear to have reached tentativeagreement on some items, the parties have not reached agreement ona complete contract, and there are numerous unresolved proposalsthat have been submitted by both sides. . . . TAYLOR BUS SERVICES535or in related cases." One such maneuver was a letterfrom Respondent to employees, signed by Hopkins anddistributed on 19 May, which stated pertinently:I understand that Ron Teninty of the Teamstersunion, recently sent a form letter to some of the em-ployees' homes, telling them that there is a "bindingagreement" between the union and Taylor BusService governing your job and working conditions.I sincerely regret the inconvenience this invasion ofyour personal privacy may have caused.The purpose of my letter is to let you know thatany claim by the union that there is a "bindingagreement" are completely false. There is no cur-rent contract between Taylor Bus Service and theunion. If you have any doubts about that, just askMr. Teninty to show you a contract signed byTaylor Bus Service. That he cannot do, because nosuch document exists. The purported "contract" en-closed with his letter is merely the union's latestproposal which they now seek to push downTaylor Bus' throat without its consent and/oragreement.The simple fact of the matter is this: We havebeen bargaining with the union for several monthsnow, and numerous proposals and counter proposalshave gone back and forth. We have reached tenta-tive agreement on some issues, but have not beenable to agree on a complete contract, and no con-tract has ever been signed. Until there is completeagreement, there will be no contract at all. More-over, it is the union that is preventing us fromreaching a complete agreement, because they havewalked out of the bargaining sessions and have re-fused to bargain further on contract issues. Wethink that this is illegal and have filed an UnfairLabor Charge against the union.In our opinion, everyone would be much betterserved if the union would return to the bargainingtable instead of trying to mislead you with falsestatements about a non-existent "contract." Werepeat: There is no current contract between TaylorBus Service•Concord Division and the union. Andthere never will be a contract unless the union re-duns to the bargaining table to squarely face themany unresolved contract issues between us.14 Respondent and the Union have vaguely made a matter of recordthat a suit between them is pending in a United States District Court inwhich the Union seeks to compel Respondent to arbitrate grievances. Ihave also been advised administratively of the recent dismissal of a cer-tain petition in Case 32-RD-692, filed by a group of Respondent's em-ployees in October 1985, who are represented by independent counsel,seeking an election to determme whether the Union should be decertified.I have been furnished with a copy of the Board's telegraphic order dated25 March 1986 showing that the Board sustained the Regional Director'sdismissal of that petition (Chairman Dotson dissentmg on the use of theprocedural device of a "dismissal" of the petition), but providing furtherthat:the decertification petitioner is made a party in interest to the unfairlabor practice proceeding [i e., this one], limited solely to receipt of acopy of the order or other document that finally disposes of the pro-ceeding [citing NLRB Case Handling Manual sections].Warmest personal regards,TAYLOR BUS SERVICE•Concord DivisionRobert Hopkins, Vice PresidentThis staking out and refining of positions was a proc-ess that continued through the parties' pretrial meetingsand well into the trial, a period that must be treated asyet another developmental phase in the case, for theGeneral Counsel eventually amended her complaint notonly to modify some of her underlying theories, but alsoto challenge Respondent's actions after the trial recordopened as yet additional, discrete, refusals to bargain inviolation of Section 8(a)(5).The procedural developments in this fourth phase arethe least easy of all to summarize, and a chronologicalnarration of them here would simply distract from an un-derstanding of the relatively straightforward series ofextra-record events that I summarize next, involvingrecent efforts by the Union to present Respondent with asuitable contract for signature.15In the days immediately preceding and including thefirst day of trial the Union served two more contractspecimens on Respondent (Jt. Exhs. 66 and 68)-; each ofthose specimens purported to correct (in slightly differ-ent ways) the (roughly 11) specific problems with the 30October document that the parties had by then identifiedduring pretrial discussions held in an effort to streamlinelitigation of the question whether Respondent owed aduty to sign the 30 October document."Respondent has refused to sign either of those recentdocuments. On 1 November Respondent explained its re-fusal to sign even a corrected version in a letter to theUnion, and in a separate letter to its employees, byclaiming for the first time, in substance, that no bindingagreement had ever been reached between the parties in1984 because the Union's ratification procedures hadbeen a sham. Thus, writing over Hopkins' signature, Re-spondent said to the Union in pertinent part:This is to advise you that Taylor Bus Companyhereby withdraws all contract offers made prior toNovember of 1984. This action is being taken be-15 I narrate the more pertinent procedural developments in Appendix2. It is a close question whether those developments deserve such detail-ing, but I have done so based on two major considerations: First, thosedevelopments (most notably the 9 October stipulations and the GeneralCounsel's belated disclaimers on 22 November and 6 December limitingthe effective scope of the complaint) have affected my judgment abouthow many of the facts that the General Counsel has loaded into thisrecord actually need to find their way into this decision. Second, theGeneral Counsel's statement of "The Issues" in her brief has createddoubt about whether she is again attempting to revive a theory of viola-tion and remedy that she disclaimed at trial. To that extent these priorprocedural developments should be recorded to ensure that there will beno further confusion on this score, and to ensure as well that Respond-ent's right to due process of law is preserved.16 At the time these stipulations were started and through the pointthey were received into evidence on 9 October, the General Counsel wascontending that Respondent was legally obliged to sign the 30 Octoberdocument, that its failure to do so constituted the central thrust of herthen-outstanding complaint that Respondent had unlawfully refused toexecute the "Agreement," and that Respondent must sign that documentto remedy that violation. This position did not change untd 22 November(see Appendix 2). 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause circumstances have changed substantiallysince the time those offers were made.First, the parties agreed that a bonafide employeeratification would be a pre-condition to any effec-tive agreement. However, we have recently learnedthat the ratification vote conducted by the union inMay of 1984 was a sham, and that the employeeswere deliberately mislead [sic] as to what they werevoting on. Therefore, the vote taken at that timewas not effective for any purpose, and it certainlydid not satisfy the pre-condition agreed upon by theparties. Moreover, when we recently requested thata legitimate ratification vote be conducted, theunion adamantly refused to even consider it. There-fore, it is clear that the union has rejected and repu-diated the pre-condition of a bonafide ratificationvote, and that action constitutes a rejection of anyoffer to which that pre-condition was attached.Second, there are a number of significant circum-stances that have changed since the company'soffers were originally tendered more than a yearago. The Kelly decision makes it imperative thatwage rates and work assignment provisions forcharter and extra work be included in any finalagreement. In addition, the parties raised numerousissues in the bargaining that occurred in January-March of this year, and the resolution of thoseissues should also be part of any fmal agreement.Moreover, the union has now insisted that Aidesand Benicia drivers be included under any contract,but the company's 1984 offers contemplated neithergroup.For all these reasons, the company's contractoffers tendered prior to November 1, 1984 arehereby withdrawn. However, the company is readyand willing to meet with you to bargain in goodfaith to reach an acceptable agreement. Please con-tact Ed Taylor as soon as possible to arrange a bar-gaining session for this purpose.Simultaneously, Hopkins wrote to the Concord unit em-ployees in pertinent part as follows:Before you go to the meeting tonight, I want totell you a few key facts about the case presentlybefore the National Labor Relations Board. Becausethe issues are so important to all of us, I ask you toread this letter very carefully before you go.First: The issue before the NLRB is quite simple.On October 30, 1984•a year ago this week•theunion sent us a version of a contract and demandedthat we sign it. We did not sign because in drawingup the document, the union left out or changedtwelve major things that had been agreed upon.These were important things, both to you and tothe company. When we later sat down with theunion to go over these problems, they walked outof the meeting and refused to discuss it with us. Forthat reason we did not and have not signed.About three weeks ago, the union gave us an-other contract version to sign. This one was thesame as the one given to us a year ago, except thatthe union had put back in or corrected the twelveitems they had previously left out or changed. Thismerely proves our point, that the 1984 version wasdefective and that we were absolutely correct in re-fusing to sign it.Second: Why have we not signed the union'snewly "corrected" version? Because the companyand the union agreed in negotiations that therewould be no contract without a legitimate employeeratification vote, and that has not taken place. Asmost of you know, a ratification vote was conduct-ed in May of 1984, but we recently learned that thevote was a sham, because the union deliberatelymislead employees into thinking that they werevoting on whether or not there would be a union.When we found out about this, we insisted that theunion conduct another ratification vote•this time alegitimate one with neutral observers, but the unionflatly refused to even consider it. Because the unionhas refused to conduct an honest ratification vote,we have no obligation to sign their contract docu-ment.Finally: This morning, I personally delivered aletter to the union (copy attached) officially with-drawing our 1984 contract offer. I have taken thisaction with great reluctance, but I feel that theunion's actions have left us with no other choice. Ihave withdrawn the 1984 offer primarily becausethe union has gone back on its agreement to con-duct a valid and honest ratification vote and be-cause many things have changed since the offer wasoriginally given sixteen months ago.What does this withdrawal mean to you? Themain thing is that it merely requires the parties tocontinue bargaining so long as the union remains asyour collective bargaining agent. [By then a decerti-fication petition had been filed which was later dis-missed, see fn. 14.] In the meantime, it is very im-portant to understand that none of you has anythingto fear from the withdrawal of our 1984 offer.Wages and benefits are not being reduced, none ofthe working conditions we put into effect in May of1984 are being changed, and no one's job is the leastbit in jeopardy.In fact Hopkins was not telling Respondent's employ-ees the whole truth when he said in his 1 Novemberletter, "We did not sign [the 30 October 1984 document]because in drawing up the document the union left outor changed twelve major things that had been agreedupon." Rather, what is clear from Hopkins' and Taylor'svarious admissions at trial is this: None of Respondent'sagents was fully aware of all the discrepancies in the ulti-mately stipulated "list of 11" until 7, 8, and 9 October1985, when the parties met for the first time since 4April 1985 specifically to isolate and then to stipulate onthe record to the genuine discrepancies between the 30October docunient and the literal terms of Respondent'sfinal offer. Hopkins admitted on the 6 November trialrecord, for example, that he was not aware until this trialstarted that the 30 October document had omitted asecond sentence , the maintenance of membership sec-tion that had been part of Respondent's final offer; simi- TAYLOR BUS SERVICES537larly, he admitted that he had been unaware until then ofat least two more such omissions (isolated sentences inthe grievance and arbitration procedure).17What Taylor and Hopkins admit, moreover, is that, onTaylor's advice, Hopkins refused throughout severalmonths after receiving the 30 October document to signit on behalf of Respondent because Hopkins was laboringunder the (quite erroneous) belief that the Union's lan-guage in certain clauses had not been part of Respond-ent's final offer. Specifically, these are: language in sec-tion 1(d)(4), dealing with "effects bargaining" (the osten-sible problem that Respondent first raised with the Unionon 4 April 1985 and that triggered the Union's walkoutthat day); the incentive bonus program at section5(A)(7); and the Federal and state laws provision at sec-tion 4(E). Hopkins does not recall having raised thelatter issue•only the first two•in his earlier private dis-cussions with Taylor; I resolve this discrepancy againstRespondent by fmding that Hopkins had invoked allthree of these particular problems (that were not, in fact,problems) as early as December 1984. I also fmd thatneither Hopkins nor Taylor ever made any specific effortto determine whether Hopkins' specific doubts aboutthese clauses were well founded.It is therefore reasonably clear that many of the prob-lems supposedly discovered by Hopkins before 7, 8, and9 October, 1985 were mere phantoms; and that Respond-ent's agents were not aware of many other problems thatnow appear in the stipulated list until that same October1985 period. Plainly, therefore, the "twelve major . . .problems" cited in Hopkins' 1 November letter as thereasons why Respondent did not sign the 30 Octoberdocument, cannot account for Respondent's failure tosign it throughout the 11 months that passed before those"twelve" problems became fully exposed. Just as plainly,Respondent's agents had done no systematic proofread-ing of that document against underlying bargaining mate-rials until shortly before this trial began.The record does not otherwise contradict Hopkins'statement in his 1 November letter that Respondent hadnot and would not reduce current wages nor otherwisechange the working conditions that it had put into effect"in May of 1984" (i.e., on 22 May, when it implementedits final offer while awaiting the ratification vote). Theonly notable exception to this is its refusal since 19 April1985 to process and to arbitrate grievances."C. The Current IssuesFor practical purposes, the complaint now charges Re-spondent with violating Section 8(a)(5) in two independ-ent ways:1911 Taylor testified that Hopkins had brought these (or some of these)identified omissions to Taylor's attention well before October 1985 I re-solve this inconsistency against Respondent, finding that Hopkins' admis-sions show Taylor to be an improviser.18 The complaint does not allege, nor does the General Counsel other-wise contend, that Respondent has made any independent unilateralchanges since Respondent first implemented its final offer on 22 May1984.'9 See Appendix 2 for elaboration on this conclusion.1.By refusing since 30 October 1984 to assist theUnion in reducing the 1984 agreement to writing.2.By announcing and acting since 19 April 1985 as ifit were not bound to the .1984 agreement; that is, by "re-pudiating" the 1984 agreement.As to count 1, Respondent now argues, in substance,that even if, arguendo, a binding agreement was formedin phase I, and even if, arguendo, that agreement stillbound the parties in phases III and IV, Respondent stilldid not "fail-to-assist" the Union in reducing that agree-ment to writing. Rather, Respondent argues, it did itsbest under the circumstances, claiming that any failureon its part to get together with the Union to deal ex-pressly with this subject before the 4 April 1985 meeting(when it became an agreed-on agenda item) was chargea-ble to the Union's own derelictions, particularly theUnion's failure to give the "contract-signing" issue anyreal priority until then Moreover, Respondent arguesthat the problem throughout was compounded by the al-leged unavailability of Attorney Cohen to help its agentssort out what the underlying 1984 agreement might haveactually been, and by the Union's own previous sloppi-ness in putting together a confusing and manifestly inac-curate version of the 1984 agreement (indeed Respondentcharges the Union with not mere sloppiness, but deceit-ful intent, particularly in its omissions of certain sen-tences, phrases, or words that would otherwise favor Re-spondent's interests). And Respondent argues that it wasthe Union's walkout from the 4 April meeting•not itsown unwillingness to "assist"•which accounted for theparties' failure that day to make constructive progress onresolving the problems that it claims it had by then de-tected in the Union's 30 October document. Many ofthese claims are implicitly contradictory of findings madeabove or below, but I will not dwell on those contradic-tions in the light of my ultimate reasoning with respectto the failure to assist count.How Respondent squares these assertions with its be-havior after 4 April is another question, one which maybe explained by what I construe to be the thrust of itsarguments against count 2, the "repudiation" count. Re-spondent might again argue in the alternative, to thiseffect:a.There was never any binding agreement in thefirst place; or,b.if there was, it no longer existed after the "re-opener" discussions occurring in phase III;c.(therefore) as of 19 April 1985, there was no"agreement" to "repudiate"; or, alternatively;d.if the parties were bound throughout to an un-derlying agreement then what Respondent did on 19April and thereafter was not "really" a "repudi-ation."In fact, after carefully scrutinizing Respondent's brief, Idetect only two narrow arguments that might supportproposition a., above•that there was no binding agree-ment in the first place. The first such argument•that theUnion conducted a sham ratification proceeding that de-feated a "condition precedent" to reaching bindingagreement•is one that I disposed of at trial by striking 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis defense after allowing Respondent to plead it on 4November and after hearing Respondent's later unper-suasive offer-of-proof.2• Respondent's counsel requestson brief that I reconsider my ruling striking the ratifica-tion defense and precluding litigation on the matter,citing in support the arguments he made on the trialrecord. I have reconsidered Respondent's arguments, itsoffer of proof, and the controlling cases;21 I adhere tomy trial ruling and opinion.22Respondent's second such argument is an alternativeone; that even if the ratification process cannot be chal-lenged, there still was never an agreement because therewas never an underlying "meeting of the minds" aboutan important feature of the wage package; namely, themethod of allocating the moneys to be available forsecond- and third-year pay increases under a "weighted-average" program set forth in Respondent's fmal offer. Ideal with this argument in due course, concluding that itis spurious.I cannot detect in Respondent's brief any coherentclaim in support of argument b., above†that any agree-ment reached in 1984 was subsequently rendered void bythe 1985 relief discussions. Independently I concludebelow that the Union did not waive or forfeit the under-lying agreement by meeting to discuss possible modifica-tions of it.Respondent's ultimate fallback on the repudiationcount†that even if there was an agreement Respondentdid not really repudiate it†is one that will require littlesupplemental discussion. I likewise find this argument to2• As a procedural matter I granted Respondent's request on 4 No-vember to amend its answer to aver as an affirmative defense in sub-stance, (a) that the parties had agreed at the start of the bargaining proc-ess that ratification would be a condition precedent to the reaching ofany mutually binding agreement, (b) that the Union's 31 May ratificationproceeding was defective and therefore a nullity, and (c) accordingly, theUnion's purported acceptance of Respondent's 21 May "last and finaloffer" did not create a legally binding agreement. The prosecuting partiesthen moved to strike this defense and to preclude litigation of it, a motionthat I granted on 20 November after hearing Respondent's formal offerof proof and the parties' well-prepared arguments. (Tr. 901-944.) I as-sumed for motion purposes that ratification had indeed been made a"condition precedent" by the Union to its acceptance of any agreementotherwise reached at the bargaining table.Viewed most favorably to Respondent the facts averred in Respond-ent's offer of proof might enable a judge to find that before the 31 Mayratification vote was held the Union's agents disparaged Respondent'sfinal offer and told the members and nonmember employees at the meet-ing that the Union would "walk away" from the Concord unit if theywere to ratify it. Respondent concedes in its offer-of-proof that the votewas nevertheless for ratification (a fact that Respondent insists is mean-ingless considering the context; indeed Respondent argues that in the cir-cumstances the ratification vote was really a vote to oust the Union). Re-spondent also concedes, however, that no employee ever voiced any pro-test about the ratification process throughout the following monthsduring which the parties acted for all outward purposes as if they werebound to an agreement. And Respondent further acknowledges in thisregard that its own agents did not learn about any alleged irregularities inthe ratification process until early October 1985, during the course of itsfinal preparations for this trial, roughly 16 months after the ratificationvote.21 See M & M Oldsmobile, 156 NLRB 903, 906 (1966), and cases citedenfd. 377 F.2d 712 (24 Cir. 1967); Martin J.  Barry Co., 241 NLRB 1011(1979); Felbro, Inc. 274 NLRB 1268 (1985); Childers Products Co., 276NLRB 709 (1985).22 See Tr. 944:23-948:8. At Tr. 946:24 the word "not" should bestricken to understand the point and is probably a nnstranscription, giventhe context.be spurious; and my conclusion in this regard is informedchiefly by the plain messages in Respondent's communi-cations to the Union and to the employees on 19 April,19 May, and 1 November 1985.It may be seen by now that the question whether theparties reached agreement in the first place is the key todisposition of the remainder of the issues; certainly Re-spondent had no duty to "assist" the Union in reducingthe "agreement" to writing if there was never a binding"agreement" to start with; certainly also, there was noth-ing to "repudiate," absent such a binding underlyingagreement. I therefore address this central question insome detail, next.II. SUPPLEMENTAL FINDINGS AND CONCLUSIONSA. Did the Parties Become Bound to an Agreement in1984?The General Counsel blandly states on brief that theparties stipulated that full and complete agreement wasreached on 31 May 1984. This misstates the nature ofand the limits on the stipulation in question (see Appen-dix 2). I treat the alleged stipulation as nonbinding onthis point due to Respondent's simultaneously expressedreservation and in light of other considerations detailedin lengthy colloquy on the 19 November record.Recapitulating and amplifying on earlier summaries,this is what I fmd from the uncontradicted testimony andexhibits about the 1984 agreement:On 3 May 1984 Attorney Cohen, in Vice PresidentHopkin's presence, tendered a written "Final EconomicProposal," consisting of 6 typewritten pages containing24 enumerated proposals, the last of which was "Con-tract Duration: Effective date of ratification until August31, 1986.23 The second-to-last item incorporated by ref-erence "All other language tentatively agreed to." Thislatter item referred to the process that the parties hadpreviously followed of reaching tentative agreement(called "T-OK-ing" by the parties) on particular clausescontained within one or the other's prior written propos-als. Cohen had maintained a master log of such duly ini-tialed T-OK items. In some cases, Respondent's 3 Mayfinal proposals merely incorporated by reference certainprior company proposals (for example, item 20: Mainte-nance of Membership as proposed by the Company").On 15 May Cohen presented Teninty with a writteneconomic proposal that amended the 3 May final offer incertain particulars, but that stated at its conclusion:All other terms of the Company's fmal proposaldated May 3, 1984 to remain unchanged.At the session on 21 May, Cohen offered a further re-vision of the 3 May offer by agreeing to include someadditional language in the "No Strike/No Lockout"clause. Confirming this by writing on a copy of the 15May amended proposal, Cohen inserted the new lan-23 The parties have stipulated that the duration clause in Jt. Exh. 7 ac-curately matches the 21 May final offer. There, the termmal date of theagreement is expressed differently (i.e., to and including the . . • 31st dayof August 1986. TAYLOR BUS SERVICES539guage and he recaptioned the document to read, "TaylorBus Service Final Economic Proposal May 21, 1984."Teninty made some effort at a counterproposal, but, asHopkins admitted at trial, Cohen refused this overture,saying, "This is our last and fmal [offer]." Cohen also de-clared that the parties had reached "impasse" and thatRespondent would begin implementing its final offer thenext day, 22 May.On 22 May Company President Berthold, joined byHopkins and Cohen, called groups of bargaining unit em-ployees to a hotel where they passed out a "Dear Em-ployee" letter, attached to a nine-page summary cap-tioned "TERMS AND CONDITIONS OF EMPLOY-MENT." (Cohen told Teninty independently•and Hop-kins confirmed from the witness stand•that these print-ed materials did not purport exhaustively to identifyevery detail which had been incorporated into Respond-ent's fmal offer as made at the bargaining table; neitherdoes anyone contend that these materials contained any-thing not already encompassed in that overall final offer.)The cover letter stated in its introductory paragraph:After several months of meetings, the Company andUnion have reached a legal "impasse" in negotia-tions. Under the law, Taylor Bus may now goahead and implement its last proposal on the bar-gaining table.In the body of the cover letter Respondent "implore[d]"its employees "to attend the Union meetings as scheduled[because of Respondent's] understanding that the Unioncan call a strike vote at any time•and only those presentat the meeting are entitled to vote." And, in the penulti-mate paragraph, the cover letter stated:The Company will continue to recognize theUnion•as is our obligation under the law. Whilenegotiations stand suspended during this period ofimpasse, we once again remain willing to meet withthe Union, upon request, to engage in meaningfulnegotiations.When Teninty communicated his 15 June final accept-ance24 he also volunteered to prepare an integrated con-tract document to reflect the agreement. Cohen promisedto send Teninty some materials to help in that process,mailing to Teuinty on 27 June what he called in hiscover letter "a packet of negotiations" material which, Ibelieve, represents the final agreement between the Com-pany and the Union, also noting his "belief," however,24 Arguably the Union's acceptance occurred when, withm 24 hoursof the 31 May ratification meeting Teninty telephoned Cohen to informhim that the employees had ratified Respondent's final offer. That ques-tion is clouded by Teninty's simultaneous statement to Cohen that hewould also need to get the approval of the Union's executive board be-cause the Union required such special approval when, as in this case, theproposed agreement contained a maintenance of membership clause,rather than a standard union-security clause. It was not until 15 June thatTeninty notified Cohen by telephone and by telegram that the agreementhad been fully approved by the Union. Everyone appears to agree thatthe precise date on which acceptance formally occurred does not matterbecause Respondent's 21 May offer plainly was still outstanding and sus-ceptible of acceptance on 15 June when the Union itself removed the lastobstacle to "approval"that "there are a number of items which may requireclarification."I think these undisputed facts are enough to establish,prima facie, that the parties intended to and did becomebound to a collective-bargaining agreement with theUnion effective from ratification (31 May 1984) through31 August 1986. And ultimately those facts certainlyspeak more plainly and clearly to the point than do anyof the shifting statements variously mouthed or writtenby Vice President Hopkins or Labor Consultant Taylorsince Respondent first announced to employees (nearly ayear after the Union had said, "Done") that there was"no current contract" and that "any claim by the Unionthat there is a 'binding agreement' are completely false."Neither can it be doubted that Respondent intended byits last and final offer to make a comprehensive and un-conditional proposal encompassing all the substantiveterms and conditions (and in most cases even the literallanguage by which these terms and conditions would beexpressed) that would govern the labor relationship be-tween the parties for the 3-year period following "ratifi-cation." And see Timber Products Co., 277 NLRB 769,770-771 (1985), in which the Board recently said in lan-guage quite adaptable to this case:It is also clear that the Respondent thought thatit was offering a complete package susceptible of re-sulting in an enforceable contract upon the Union'sacceptance, for its final offer contained no contin-gencies. . . . Rather, it is clear that the Respondentcontemplated that the Union's acceptance of itsfmal offer would result in an immediate contractand end the ongoing strike.25That Respondent's 21 May written expression of its fmaloffer was not presented as a comprehensive integrateddocument ready for the Union's signature does not makeit unusual in modern labor relations, much less does itmake that offer something which was too vague to besusceptible of any effective "acceptance" by the Union.Timber Products, supra; see also Georgia Kraft Co., 258NLRB 908, 912 fn. 10 (1981), enfd. 696 F.2d 931 (11thCir. 1983); Trojan Steel Corp., 222 NLRB 478 (1976),enfd. 551 F.2d 308 (4th Cir. 1977). This is especially soconsidering the extensive bargaining history and theample running documentation maintained by the partiesabout what they did•and did not•agree on at anygiven point before 21 May. Indeed, despite all of theproven sloppiness by the Union in preparing its 1 Augustand 30 October documents, Cohen's 27 June packet con-tained what was necessary to do the exacting, but by nomeans impossible, job of organizing and preparing a co-herent integrated writing capable of mutual subscrip-tion.2 625 This language would literally apply here were it not for the finaltwo words. Here, given Respondent's anxieties over a potential strike, asexpressed in its 22 May "Dear Employee" letter, the final phrase couldbe amended to read ". . . and end the threat of [a] strike."261 find that Cohen's 27 June packet (it. Exli. 4, mailed to the Unionas reflecting the "final agreement of the parties"), and some other compa-ny-generated documents (it. Exhs. 1 through 3) fully evidenced, in theContinued 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDClearly Respondent believed that agreement had beenreached as of the Union's 15 June acceptance. Cohen un-mistakably acknowledged this when he mailed his 27June packet to the Union as the "negotiations materialwhich, I believe, represents the final agreement betweenthe Company and the Union." And the point was drivenhome again in the October 3 arbitration proceedingswhen the parties submitted, as adequate evidence of theiragreement, the socalled "proof copy" (Jt. Exh. 6), evenwhile acknowledging to the arbitrator that this documentneeded more work before it could be signed by both par-ties. Indeed, there can be no doubt that Respondent be-lieved itself bound to an agreement with the Union aslate as December 1984. That notion is explicit in Compa-ny President Berth•ld's explanations for why he chose todispense with Cohen and to find a local replacement (insubstance, negotiations were done with and what wasnow needed was a local agent to handle grievances andlike routine matters of administration). And, althoughRespondent's agents may have said otherwise at varioustimes (particularly in propaganda distributed to employ-ees on 19 May and 1 November 1985), Respondent'scounsel has soundly refrained from directly arguing nowthat the "errors and omissions" in the Union's variouscontract documents somehow proved that an underlyingagreement had never been reached in the first instance.27If Respondent still contends†as it did in propagandaon 19 May and 1 November†that the mistakes in the 30October document somehow prove that there was nevera binding agreement in the first place, then such a con-tention is easily disposed of. Respondent would have apoint only if the Union had ever insisted that the under-lying agreement consists literally of the words†and onlythose words†as are to be found in the 30 October docu-ment (or, for that matter, as expressed in either Jt. Exh.66 or 68). The Union has never even hinted that it wastaking such an unyielding position. Teninty has readilyacknowledged that the 30 October document containsmany omissions and errors;28 he has adequately ex-aggregate, the literal terms of Respondent's "last and final offer." Forpresent purposes it suffices to summarize what those exhibits contain:Cohen's "packet" (Jt. Exh. 4) contained the master record of "T-OK"items together with copies of other company proposals and concurrentwritten statements to employees of the terms and conditions contemplat-ed in Respondent's offers made in the final bargaining rounds in May1984 Some of the latter were also received separately as Jt. Exhs. 1through 3.It. Exh. 1 is Respondent's 3 May "linal" offer. It. Exh. 2 is a double-duty document showing Respondent's 15 May proposal, as modified byCohen's handwriting on 21 May to reflect further company proposals onthat latter date as well as to indicate that it was a "final" proposal. It.Exh. 3 is the cover letter and "Terms and Conditions of Employment"document distributed by Respondent to bargaining unit employees on 22May.27 Respondent's bnef seems (correctly in my opinion) to conceptualizethe errors and omissions as extenuating factors to be considered in deter-mining whether Respondent was doing its best during phase III to re-spond to the Union's periodic inquiries about getting the agreementsigned. In only one case of alleged error (the complicated sec. 6 weight-ed-average example in the Union's 30 October document) does Respond-ent rely on the contents of that error (actually, a proposed addition, forclarity's sake) as proof that the parties operated from ' fundamentally dif-ferent understandings about a material feature of the wage package.28 Respondent has unpersuasively argued on brief that the 12 errorsand omissions were each to Respondent's disadvantage and, therefore,that the Union's mistakes should instead be viewed as cynical attempts toplained why he changed "Union" to "bargaining unit" inthe "Private Agreements" section,29 and why he insert-ed certain "examples," all growing out of his 3 Octoberdiscussions with Cohen at the arbitration; he had pressedfor a meeting with Respondent on 4 April 1985 to try toidentify and resolve whatever problems Respondentmight be having with the 30 October document; he hasmade plain in alternate ways (it. Exh. 66 and 68) that heis prepared to subscribe to whatever language will faith-fully record Respondent's 21 May final offer, includingby withdrawing "examples" if need be†even by with-drawing the weighted average example, which Tenintyand Cohen had seemed to agree by 3 October might be aworthwhile addition, subject to Cohen's later review. Inslip something by on Respondent. I do not find any such pattern. Focus-ing on the omissions (which provide the most substance for Respondent'sclaims here): Many of the sentences, phrases, or words omitted in the 30October document can be traced to language that the Union itself hadintroduced into the bargaining process; another omission (seniority bump-ing rights) was one which Teninty acknowledged as a flaw in the proofcopy (Jt. Exli 6) when Cohen remarked at its omission on 3 October1984. It is therefore hard to swallow the notion that the Union wouldlater think that it could slip things like this past Cohen, whose familiaritywith the bargaining history and the relevant background documentationmade him an unlikely mark for such a clumsy swindle. (It is useful torecall here that when the Union mailed the 30 October document, it hadevery reason to believe that Cohen would remain as Respondent's repre-sentative and would review the document closely before having it signed.Indeed, Cohen had told Teninty even before the 3 October arbitrationthat he would do Just that.) Rather, I find that the errors and omissionssimply resulted from regrettable carelessness on the Union's part in as-sembling that document (indeed in the creation of even its first try, con-taining latent omissions that were perpetuated in the 30 October effort).And these errors could have derived from any, number of mnocent mis-takes; Teninty may have been careless in the original pasteup processbefore he gave his "whacked-up document" to his secretary; she, in turn,may have committed typing or other word-processing errors that resultedin loss or transposition of some text; and certainly Teninty was careless inhis admitted failure to proofread the finished document against authentictextual source material. But the point is that such drafting errors are factsof life in collective bargaining, especially where, as here, Respondent'sfinal offer was not contained in a single, self-contained document, but re-quired an extraordinary amount of collating and cross-referencing amongseveral different company and union-generated "negotiations' materials"to ensure an accurate, final agreement document." One of Respondent's many distracting and strained contentions isthat by making this change (union employees to bargaining unit employ-ees) the Union was trying to change the parties' intent regarding whomthe Company might make private agreements with. The implicit argu-ment hereŠand it is wholly unsupported by any evidence of recordŠisthat until 30 October, the parties had somehow intended for the contrac-tual ban on such private agreements to apply only to members of theUnion. The Company's fmal offer had adopted the Union's own suggest-ed text (union employees), later, on 3 October, Teninty and Cohen hadagreed that bargaining unit employees was better, but for a legally irrele-vant reason (Cohen and Tenuity found it significant that the final agree-ment now contemplated a maintenance of membership clause and eachparty apparently supposed that by saying union employees this wouldcarry the misleading implication that only members of the Union couldnot be solicited by the company to make private agreements). The 3 Oc-tober discussion conclusively shows that the parties always intended that"Union" and "bargaining unit" would, in this context, be synonymous.There is no independent evidence that the parties had contemplated a"members-only" application of the private agreements section; and such aconstruction would be statutorily disfavored under Sec. 8(a)(1) and (3),and Sec. 8(b)(1XA) and (2) in any case, as involving invidious distinctionscreating contractual rights or vulnerabihties that turn on union member-ship status, rather than on bargaining unit status. Accordingly, I de notfind that the substitution of "bargaining unit employees" for "Umcin em-ployees" constituted an attempt to change the parties' underlying agree-ment. TAYLOR BUS SERVICES541those circumstances it would plainly be unreasonable tosuppose that the mere existence of errors and omissionsin the 30 October document somehow make it impossibletd find that the parties had reached agreement in 1984when the Union accepted Respondent's fmal offer. Fash-ion Furniture Mfg., 279 NLRB 705 (1986), citing Ace Ma-chine Co., 249 NLRB 623, 637 (1980); and Trojan Steel,supra. See also Shawn's Lunch Service, 261 NLRB 836,837 (1982) ("an employer may not lawfully seize uponsome inadvertence in a union prepared contract and ada-mantly reject the whole bargaining process because ofthe existence of that error").Thus I reach the second of Respondent's claims aboutwhy a binding agreement was never created in 1984; thatthe parties had never reached a meeting of the mindsabout how a certain weighted-average wage increasecontemplated in Respondent's final offer would be allo-cated. To address that defense requires attention to asomewhat complex bargaining background, one whichonly the General Counsel seemed determined to litigate,based on her erstwhile contention that Respondent wasobliged to sign the Union's 30 October document. I havedoubts whether Respondent truly preserved this argu-ment, but I think that the General Counsel's own reser-vation in the 9 October stipulation (see Appendix 2)echoed by Respondent in yet another purported stipula-tion, has so clouded the underlying agreement questionas to make it prudent to address the weighted-averageissue squarely:I start with the literal language contained in the wagesection of Respondent's final offer, more specificallywhat it said about how raises were to be implemented atscheduled intervals in the second and third years of thecontract. There, Respondent said:Employer to pass on full percentage increase in alltransportation contracts directly to employees. Thepercentage increase is to be based on weighted-av-erage.30In the Union's 30 October contract version, however,the Union had deleted this quoted language at Section 6,and had substituted instead a more detailed explanationand an example purporting to show how the weighted-average formula would be implemented. In pertinent partthis example stated:313• This language (the so-called asterisk paragraph) appears at twopoints in the never amended portions of the 3 May final offer, in contextit refers to the formula by which drivers and mechanics would receiVefuture increases over their specified current hourly pay, this to take placeon 1 September 1984 and again on 1 September 1985. That asterisk lan-guage was repeated, with inconsequential textual adaptations, in Re-spondent's 22 May "Dear Employee" cover letter attached to its "Termsand Conditions of Employment" document.31 Distinct from questions raised by Respondent over the Union's in-clusion of a weighted-average example (especially that example) is thefact that the Union's 30 October version used the admittedly "wrong"effective dates in two places in the same section ("Sept. 1, 1983," ratherthan 1984, over the middle column in sec. 6 depicting the first of suchincreases; "1/1/84 and 1/1/85" at the bottom of the example, instead of"9/1/84 and 9/1/85." The separate dating mistakes were clearly due toinadvertence. In fact the Union knew that such weighted-average in-creases were due on 1 September of each year; the parties had discussedand written back-and-forth about the increase in the weeks before thefirst one was due (see, e.g., it. Exh. 25, Hopkins to Teninty, dated 23The current wage rates . . . shall be increased bythe percentage equivalent of the weighted averagepercentage increase negotiated with the customersby the Company. For example, if the weight [sic]average increase negotiated from the County,Olinda, and Moraga Contracts is 5 percent, all em-ployees shall receive a five percent increase in theirindividual wage rates. An employee earning $8.03per hour would receive a 40 cent per hour increase(i.e. $8.43 per hour). Likewise an employee earning$6.00 per hour would receive a 30 cents per hourincrease (i.e. $6.30 per hour).Why this example was included should be obviousfrom my findings above that Cohen and Teninty hadagreed on 3 October that Teninty would include suchexamples for Cohen's review in the new document thatTeninty would prepare. Teninty claims, moreover, thatthe example he used faithfully recorded Cohen's own ex-planation during bargaining on 3 May of how the Com-pany intended to implement its weighted-average formu-la. Whether this is literally true is something I find un-necessary to decide; certainly the 30 October examplewas never approved in haec verba at any time by theparties; rather, the example was something that Cohenwould review when Teninty mailed what proved to bethe 30 October document. What I do find, however, isthat the parties did have a sufficiently clear understand-ing about how the company's own weighted-averagescheme would work in practice, that they reached thisunderstanding in the final rounds of bargaining about 3May 1984, and that the example used by Teninty in the30 October document was not inconsistent with the par-ties' 3 May understanding, nor with the way in whichRespondent actually first implemented the scheduled 1September 1984 increase. These summary findings re-quire some backtracking:I rely on Teninty's essentially uncontradicted accountto find that the weighted-average formula for derivingwage increases in the second and third years of the con-tract grew out of discussions after Respondent had sub-mitted its "Third Economic Proposal," dated 19 April1984, the first one to refer to the weighted-averagenotion. Both parties adopted that approach in followupdiscussions. In its essence, that approach contemplatedthat the wage increase would be the same percentage asthe weighted-average of the percentage rate increasesthat Respondent would receive at future intervals fromits customers, some of whom were bound to renegotiatesuch rates at future points." The parties met on 3 MayAugust, pertinently quoted elsewhere below); and, when the erroneousdates in sec. 6 of the 30 October document were finally called to theUnion's attention, the Union corrected those dates in it. Exhs. 66 and 68.32 Because some of Respondent's contracts provided for periodic raterenegotiations but others did not, both sides recognized that a future payincrease could not be linked to the rate increase that Respondent mightobtain from any one customer. They also recognized that the percentagegain from a small customer could not be given the same weight as a dif-ferent rate from, say, the Contra Costa County School District, whichaccounted for roughly 90 percent of all Respondent's revenues from cus-tomers served by employees in the bargaining unit. Accordingly, the par-ties adopted the notion that any such rate increases would be weighedContinued 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin a lengthy session that lasted into the following morn-ing hours; several more proposals were discussed, culmi-nating in the first of Respondent's self-labeled final pro-posals. In the course of this meeting, Teninty pressedCohen again about how he had envisioned implementa-tion of the weighted-average notion. Hearing Cohen's ex-planation, the Union then caucused and Teninty draftedsome notes, which he read aloud substantially verbatimto Cohen when the union group returned to the bargain-ing table, obtaining Cohen's acknowledgement that theUnion properly understood the implementationscheme." Cohen also told Teninty, however, that hesaw no reason to incorporate Teninty's quoted languageinto the contract, describing it as wordy and objecting tothe reference to a certain article in Respondent's contractwith the Contra Costa County School District. Afterthat Cohen made a counterproposal that continued to usethe general weighted-average language that everyoneagrees was the only language contained in its 21 Mayfmal offer. When he did so he said words to the effectthat this proposal incorporated the parties' prior under-standing as to applicability of the weighted-average con-cept. The asterisk language thus became merged into Re-spondent's 21 May final offer and, when the Union lateraccepted that final offer, it clearly became part of theagreement.Just as clearly, it was not part of the original agree-ment to include an example, much less the one that Ten-inty used in his 30 October document after Cohen hadencouraged him to draft an example for review. But thisis not Respondent's point in arguing that there was nomeeting of the minds; instead Respondent claims thatTeninty's understanding of how the weighted-averagescheme was to be implemented (reflected consistently inhis 3 May notes and in his 30 October example) was ma-terially different from Respondent's. To make that argu-ment, Respondent relies on portions of Hopkins' testimo-ny, who said that his own understanding was that Re-spondent was not locked-in to any particular method ofapportioning weighted-average increases. Hopkins' testi-mony in this regard was not only conclusionary andvague in tone, but it is belied by Respondent's conduct inthe period around 1 September 1984, when Respondentimplemented the first of the weighted-average increases.This finding requires yet more backtracking:appropriately before being averaged to produce the percentage figurewhich would yield the pay increase. (Precisely how the weighted-aver-age percentage figure itself was to be derived has never been in dispute;and see Jt Exh. 30, a company-generated document reflecting this deri-vation in more schematic form, showing how Respondent calculated andimplemented its first such mcrease on I September 1984•an increase thatthe Union recognized was consistent with the system contemplated inRespondent's final offer.)S3 These are the pertinent portions of the notes Tenuity used as histext:2nd and 3rd year wage increases effective 9/1/84 and 9/1/85 basedon straight percentage of the mcrease of the weighted average of in-creases of the Taylor contracts covered by this CBU. The weightedaverage will be based on increases in the daily per pupil charges.Ex. If the weighted average per pupil cost increases 5 percent•allwage rates shall be increased by 5 percent. The formula to be usedwill be the same formula used in Art. XVIII Adjustment of Rates ofthe contract between Taylor and the CCC Supt. of Schools. In-creases are to be applied to all B/U ens regardless current rate orclassificationThere was a time before 21 May when the Union hadsought to have Respondent allocate the weighted-aver-age increase in a different manner than Cohen had con-templated. In substance the Union had sought to havethe total moneys available for a weighted-average in-crease divided equally among the employees, rather thanbe distributed according to a fixed percentage of eachemployee's current wage rate." The Union failed to per-suade Respondent that this would be the best way todole out the available moneys and, clearly, the Union'sacceptance of Respondent's final offer entailed theUnion's adoption of the Company's declared across-the-board percentage approach.Nevertheless, as the parties neared 1 September 1984,Teninty tried again to persuade Respondent (first, Hop-kins) to implement the raise in the manner that he hadunsuccessfully urged before 3 May. This caused Hopkinsto reply in writing on 23 August that Teninty's "idea"was "interesting" and that he "was right that the in-crease would equal the same dollars overall," but that topursue Teninty's suggestion would, in Hopkins' view,"short our most valued and senior drivers." Accordingly,wrote Hopkins, "I will be giving all the drivers and me-chanics the same percentage of increase from their exist-ing [sic] rate." Even after this Teninty tried to enlistC,ohen's support for changing the approach, but Cohentold Teninty after conferring again with Hopkins that theincrease would be "applied [as] we outlined it in negotia-tions." In short, given the chance to vary from the 3May understanding, Respondent insisted on adhering toit; and, in fact, when the raises were implemented on 1September, they were distributed according to the Com-pany's equal percentage, rather than the Union's equalamount, approach.This alone would appear to give the lie to any claimby Hopkins that the parties had reached no prior meet-ing of the minds on the matter. And, ultimately, Re-spondent relies on only one fact•a self-serving event•as "evidence" that Hopkins properly believed that man-agement retained a free hand insofar as allocation of theincreases was concerned. Thus, on 1 September 1985Hopkins directed a "new" method of allocation; this one,ironically, followed the approach that the Union had rec-ommended•but the Company had rejected•in 1984.35Of course by 1 September 1985 the parties were highlyconscious of this pending litigation. It therefore seemsprobable that Hopkins was steering a rather careful linein his choice of allocation methods. Indeed, I see in Hop-kins' 1985 actions nothing more than an effort to manu-34 The difference under the Union's then-preferred approach would bethat some lower-rated employees would receive Proportionately greatermcreases than their higher-paid counterparts, a result that the Unionfound desirable because the parties had otherwise agreed to a two-tierwage system that paid former ARA drivers and mechanics more thantheir counterparts who had been hared from other sources since Respond-ent's August 1983 acquisition of the Contra Costa County contract. TheUnion's approach would therefore tend to narrow that gap. By contrastwith the Union's equal amount approach, Respondent's approach (asclarified by the parties' 3 May discussions) was to gave all employees anequal percentage increase.35 Hopkins admitted that this 1985 "straight fixed dollar amount acrossthe board" approach was "consistent with what the Union wanted [thecompany] to do in 1984. TAYLOR BUS SERVICES543facture the very evidence that Repondent now invokesas proof that Hopkins, at least, operated from a differentunderstanding about how such increases were to be allo-cated. What is lacking in Hopkins' own conclusionarytestimony, however, is any plain indication how hereached his conclusion that Respondent was not locked-in by agreement to the allocation method that Respond-ent used in 1984. He does not truly contradict Teninty'saccount of the 3 May 1984 bargaining session whereinCohen acknowledged that raises would be given on anequal percentage basis, rather than an equal amountbasis; he does not truly contradict Teninty's testimonyabout the events leading to Respndent's decision toadhere to that percentage method in 1984; nor does hecontradict Teninty's account of the 3 October 1984 meet-ing wherein Cohen was sympathetic to Temnty's sugges-tion to include in his next contract version an example ofthe allocation method that Cohen had outlined in negoti-ations the previous May. In such circumstances I havelittle hesitancy in treating Hopkins' professed belief thatthe parties had never reached agreement on an allocationmethod as merely one more example of his own•andRespondent's•tendency to grasp at straws in an effort torid itself of the agreement that it plainly made in 1984,and that it was content to rely on, until the Kelly deci-sion caused it to conclude that the agreement had been abad deal.I thus reject this fmal defense to the claim that Re-spondent was bound to an agreement in 1984. That claimis otherwise well supported by the evidence. I fmd thatthe parties became bound to an underlying agreementwhen, no later than 15 June 1984, the Union acceptedRespondent's fmal offer. I fmd that the agreementbecame retroactively effective from the 31 May 1984ratification date to and including 31 August 1986 andthat it otherwise consisted of the terms contained in Re-spondent's 21 May final offer, as those terms may befound in Joint Exhibits 1 through 4.Beyond that I fmd that the agreement's terms may befound in the Union's 30 October document except insofaras it contains textual errors, omissions, or "examples"that do not match up with the text in the source docu-ments (Jt. Exhs. 1 through 4).36B. Did 1984 Agreement Become Void as Result ofParties' 1985 Discussions of Relief Items or OtherPossible Alterations to 1984 Agreement?The simple answer is "No." Respondent has not identi-fied any particular conduct or set of transactions in the1985 discussions that might suggest that the Union hadwaived or forfeited the protections of the 1984 agree-ment; and I do not fmd it appropriate to detail those ex-tensive and wideranging discussions simply to prove the36 The exception in this finding encompasses only those 11 varianceslisted in Appendix 1, which were identified by the parties at trial on 9October 1985, and that they stipulated were the only variances of anyarguable concern between the 30 October document and the terms deriv-able from study of it. Exhs. 1 through 4. Because the General Counselhas abandoned the claim that Respondent had a duty to sign even thepurported corrected versions (it Exhs. 66 or 68), I do not decide wheth-er either of those latter versions correctly embodies the 1984 agreement.absence of any such waiver or forfeiture.37 I simply find,in summary, that the Union did not, by agreeing to ex-plore possible relief tradeoffs, or by exploring those andother questions over the course of four meetings of theparties in 1985, forfeit or relinquish the claim that therewas such an underlying agreement. To the contrary, theUnion consistently maintained throughout that periodthat there was such an agreement, that the Union be-lieved (erroneously) that its 30 October document accu-rately reflected that agreement, and that if Respondenthad any problems with that document, it should comeprepared on 4 April to talk about such problems so thatthe matter of signing could finally be put to rest."Clearly therefore neither the Union's agreement to talkabout Respondent's own relief proposals, nor its partici-pation in such discussions, nor its presentation of its ownwish list in 1985, are enough to conclude that the Unionsomehow vitiated, or tacitly reopened the 1984 agree-ment. See Herman Bros., 273 NLRB 124 fn. 1 (1984),citing Connecticut Light Co., 271 NLRB 766, 767 (1984);see also A & W Foods, 276 NLRB 129 (1985). ("Here, asin Herman Brothers. . . the Union did not tacitly agreeto reopen the contract. . simply by agreeing to discussthe Respondent's proposed midterm wage modifica-tions.")C. Did Respondent Repudiate 1984 Agreement by itsActions on and After 19 April 1985?I deal with this arguably "out-of-order" question nextbecause I believe that the answer to this question makesit much simpler to answer the final question that I dealwith below. (Did Respondent unlawfully fail to assist theUnion in getting the agreement signed?) The simpleanswer to question 3 is "Yes." The unequivocal evidenceof this can be found in the text of Respondent's letters tothe Union and/or to its employees on 19 April, 19 May,and 1 November 1985. By those letters Respondentplainly denied that an agreement existed. Moreover thiswas not merely an abstract declaration of "position";rather, Respondent's declarations were accompaniedfrom the start by an outright refusal to arbitrate the Co-lacci grievance, a clear repudiation of an important fea-ture of the parties' underlying agreement.In the circumstances, I cannot take seriously counsel'sefforts on brief to persuade me that the company did notreally repudiate the agreement. Thus, counsel claims first37 Apparently anticipating a "reopener" defense that Respondentpleaded in its original answer, but that it has now seemingly abandoned,the General Counsel consumed much time in the presentation of her case-in-chief in a relentless exploration of those salient details with variouswitnesses, all seemingly geared to disprove the existence of such a de-fense even before Respondent had made any effort to prove the reopenerdefense. I do not feel bound to repeat those details here simply becausethe General Counsel made a record on the point.38 Respondent argues (defending against the failure-to-assist count,which I discuss elsewhere below) that the Union did not make contractsigning a priority. For present purposes it is sufficient to note that Re-spondent does not deny that the Union did regularly maintain and pressits demand to obtain a signed, written expression of the 1984 agreement.Accordingly, I adapt the recent remarks of the Seventh Circuit to findthat, even if "the Union's zeal was minimal," it was nevertheless "suffi-cient" to preserve its claim. NLRB v. Ilarvstone Mfg. Corp., 785 Fid 570(1986), enfg. 272 NLRB 939 (1984) 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat in context Taylor did not really mean it in his 19April letter when he said, "there is no contract betweenthe parties." Rather, "he was not making a precise legalargument, but was merely stating the fact that the con-tract document had not yet been completed and signed."But the obvious answer here is that even if Taylor werereally trying to say that the contract had not been "com-pleted and signed" it is elsewhere clear in the same letterthat Taylor was not referring merely to some ministerialprocess of "completing and signing"; he was claimingthat there was a lengthy list of issues growing out of dis-cussions in 1985, which he enumerated specifically inthat letter, about which the parties must bargain toagreement before the overall contract would be deemedin Respondent's eyes to be complete. In short, Taylor'sclaims were merely a variation on the utterly baselesscontentions that there had never been a binding agree-ment in the first place or, if so, that the Union had re-opened that 1984 agreement.Regarding Hopkins' 1 November letter to the Union(Respondent's brief ignores the 19 May and 1 Novemberletters to unit employees), Respondent states:That letter was written in the course of this trialonly to reserve a specific legal position [i.e., the"sham ratification" defense]. . . . If Respondent'sposition is not ultimately upheld. . . the November1 withdrawal [i.e., the withdrawal of Respondent'spre-November 1984 offers] would be of no effect.Therefore the withdrawal cannot be seen as an in-dependent act of repudiation.Here, too, counsel's attempts to explain away what"Hopkins"39 said in that 1 November letter strike me aspost facto rationalizations (and curiously circular ones atthat), promulgated at counsel's leisure, and deserving ofno weight.Although not specifically pleaded as such in the com-plaint, I also fmd that when Hopkins told employees inhis 19 May and 1 November 1985 letters that there wasno current labor agreement, Respondent independentlyviolated Section 8(a)(1) of the Act. And I have thereforeprovided in my recommended order that Respondentcease and desist from falsely telling employees that itwas not bound to a labor agreement in the period 31May 1984 through 31 August 1986.D. Did Respondent Fail to Assist the Union inReducing the Agreement to Writing?Here again the simple answer is "Yes," particularly ifone avoids the temptation to reach that answer by refer-ence to Respondent's behavior in the period before itfirst plainly repudiated the agreement on 19 April 1985.Rather, by avoiding any more detailed inquiry than Ihave already made into the complicated series of transac-tions in the period before that 19 April date, and by fo-cusing instead on Respondent's actions on and after thatdate, it becomes relatively simple to conclude that Re-39 It is rather clear from Hopkins' testimony that he did not personallyauthor the 1 November letters that bear his signature; at least his testimo-ny is clear that he never personally saw the corrected contract versionreferred to in his letter to employees on 1 November.spondent has unlawfully failed and refused to assist theUnion in reducing their 1984 agreement to writing. Sucha conclusion will, in turn, be enough to support an ap-propriate remedial order dealing with that discrete viola-tion.40Plainly Respondent's repudiation of the agreement,first announced in Taylor's 19 April letter, necessarilyimplied that Respondent would refuse to assist the Unionin reducing to writing an agreement that Respondentclaimed did not exist. To that extent Respondent made ita futility for the Union to pursue its outstanding effortsto obtain a signed agreement. And to that same extent aconclusion is warranted that Respondent has unlawfullyfailed since 19 April 1985 to execute the agreement inthe particular sense that it has failed in its statutory dutyto assist in reducing the 1984 agreement to writing.4'Moreover, despite the evident futility of doing so, theUnion made additional efforts at the start of this trial torevive the execution process by tendering alternativeversions of the 1984 agreement for Respondent's signa-ture which reflected the Union's attempts to correct the11 errors and omissions detected by then by the partieswhen they met for a different purpose. And, despiteHopkins' admission in his 1 November letter to employ-ees that the Union's recent new version had correctedthe "twelve major problems,"42 Respondent has admit-tedly refused to respond to the Union's manifest desire toget the execution process rolling again. In these circum-stances, therefore, it cannot be denied that Respondenthas failed, at least since 19 April, to give its necessaryassistance in achieving a fully executed agreement.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.At all times since at least 15 June 1984 and continu-ing to date Respondent and the Union have been boundto a collective-bargaining agreement (the Agreement),one which has yet to be accurately reduced to writingand otherwise fully executed, but which consists of allthe terms contemplated in Respondent's 21 May 1984final contract offer, which terms may be themselves ex-trapolated from Joint Exhibits 1 through 4; moreover,those terms are substantially reflected in the Union's 30October document (Jt. Exh. 7) except in the roughly 11ways noted in Appendix 1.4.At all times material the Union has been and is theexclusive collective-bargaining representative within themeaning of Section 9(a) of the Act of Respondent's em-49 As noted already, the General Counsel eventually disclaimed andwithdrew any contention that Respondent ever owed or now owes aduty to sign any of the specific contract versions tendered thus far by theUnion to Respondent. She now seeks only an order requiring Respondentaffirmatively to assist the Union in reducing the 1984 agreement to writ-ing.41 See generally Georgia Kraft, supra; see also, e.g., Hilton Inn North,279 NLRB 45 (1986).42 In his testimony Hopkins stated that the reference to the correctedcontract version m his 1 November letter to employees was intended torefer to the first of the two recent versions; that is, to St. Each 66. TAYLOR BUS SERVICES545ployees in an appropriate unit consisting generally of Re-spondent's drivers and mechanics employed withinContra Costa County, California, and which is describedmore particularly in the recognition clause of the agree-ment.5.Starting about 19 April 1985 and at all times sincethat date Respondent has repudiated the agreement byproclaiming repeatedly to the Union, to its employees,and to the Board that it was not bound to any agreementwith the Union and by refusing the Union's demand,grounded in the agreement, to arbitrate unresolved griev-ances.6.Starting no later than about 19 April 1985 and at alltimes since that date Respondent has failed and refusedto execute the agreement by failing and refusing to assistthe Union in reducing the agreement to writing and sign-ing it.7.By its actions described in Conclusions of Law 5and 6, and by each of those actions, Respondent has un-lawfully refused to bargain collectively in good faithwith the Union and thereby has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(0(5) and Section 8(d), and, derivatively, ofSection 8(a)(1) of the Act, thereby violating Section8(a)(1) of the Act.8.By telling bargaining unit employees in letters on 19May 1984 and 1 November 1985 that Respondent wasnot bound to a current labor agreement governing theirterms and conditions of employment, Respondent inde-pendently interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, thereby violating Section 8(a)(1) of theAct.THE REMEDYHaving found that Respondent has violated the Actsubstantially as alleged in the ultimate version of thecomplaint, I shall provide in my recommended orderthat Respondent shall cease and desist from repudiatingthe 1984-1986 agreement, from telling its employees thatthere was no such agreement, from refusing to honor thearbitration provisions of that agreement, from failing andrefusing to aid the Union in putting together and signinga written contract that fully embodies the terms of thatagreement, and from in any like or related manner inter-fering with, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.4343 The General Counsel has withdrawn and disavowed any claim thatRespondent owes a duty to sign any of the documents tendered to it todate by the Union. This is so even though Respondent appeared to admitin Hopkins' 1 November 1985 letter to employees that the Union's"newly 'corrected' version" (Le, Jt. Exh. 66) had indeed corrected the"twelve items" in the Union's 30 October 1984 document, which consti-tuted the only material variances from the literal terms of Respondent's21 May 1985 final offer. The General Counsel has not explained why shehas abandoned the contention that Jt. Exh. 66, at least, was a fully accu-rate rendition of the parties' 1984-1986 agreement A hint of an explana-tion is found in the General Counsel's brief at 31; there, referring to Jt.Exh. 66, she states vaguely that in this document the Union "acced[ed] toall of Respondent's objections but one" (Emphasis added.) She does nototherwise explam the "but one" reservation (the transcnpt portions thatshe cites do not explain what she means, either); but she may be referringto the fact that Jt. Exh. 66 contains the words "bargaining unit employ-ees," rather than "Uruon employees" in the private agreements sectionIn the peculiar circumstances, the affirmative require-ment that Respondent be ordered to aid the Union in re-ducing to writing and signing their agreement may proveto be a hollow "remedy"; for, at this writing, only amatter of weeks remain until that agreement is due toexpire.44 Accordingly, unless the Union specifically re-quests such action, nothing in this proposed remedy is in-tended to require the parties to go through the conceiv-ably useless ritual of preparing and signing an agreementdocument that covers a period which, in all probability,will have fully elapsed by the time Respondent under-takes compliance with the Board's order. Should theUnion make such a request, however, I find it appropri-ate to require Respondent to aid in preparing and signingan agreement document even if it constitutes nothingmore than a historical record. In this regard I fmd itmost significant that Respondent has sought to persuadeits employees that they have never enjoyed the protec-tions of a labor agreement and has even tauntingly chal-lenged the Union to produce "a contract signed byTaylor Bus Service." This fraud on the employees maybest be silenced by the creation of an agreement docu-ment containing Respondent's signature. Moreover, it iscustomary and useful in negotiations for a successoragreement for the parties to "work from" the documentcontaining their expired agreement. Thus the Unionmight responsibly determine that negotiations for afuture labor agreement would be facilitated by the prepa-ration and signing of even a no longer effective agree-ment document, so that there will be no more mistakingexactly what it was that the parties had agreed to in1984.Absent such a request from the Union, however, Re-spondent shall be ordered to bargain in good faith withthe Union, on request, with respect to the terms and con-ditions of a new contract, and, if an agreement isreached, embody it in a signed document."The General Counsel requests•and Respondent op-poses•the entry of a visitatorial provision as part of theremedial order, authorizing the Board for compliancepurposes to obtain discovery from Respondent under theFederal Rules of Civil Procedure under the supervision(see fn. 29 and see Appendix 1, item 11). If so, I have found that althoughthis constituted a variance from the "Union employees" language used inRespondent's final offer, it did not represent a substantive change fromthe parties' agreement because that language in the final offer was alwaysmterided to be synonymous with "bargaining unit employees," a fact thatCohen implicitly recognized when he agreed to this substitution of lan-guage on 3 October 1984. Whatever the explanation for the GeneralCounsel's abandonment of the claim that Respondent owed a duty to signJt. Exh. 66, her disavowals preclude me from ordering Respondent tosign that or any other existing document. See cases cited at Appendix 2,P. 944 The agreement does not contain any provision for automatic renew-al and the record does not indicate whether the parties have begun nego-tiations for a successor agreement.43 See Ben Franklin National Bank, 278 NLRB 986 (1986), citing Wor-rell Newspapers, 232 NLRB 402 (1977); cf. Operating Engineers Locals 30(Hyatt Management), 280 NLRB 205 (1986), in which the Board rejectedthe judge's recommendation in comparable circumstances that the under-lying agreement be "extended" for a 3-year term to commence when therespondent executed the underlying agreement which was near to expira-tion. 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the United States Court of Appeals enforcing theorder.4 6The General Counsel now concededly seeks the entryof such visitatorial orders as a matter of routine•thisstemming from the Board's experience before the FirstCircuit in NLRB v. Steinerfilm, 702 F.2d 14 (1983), inwhich the court panel rebuffed the Board's attempt toobtain precontempt discovery in the absence of an un-derlying decree providing therefor. In so holding, how-ever, the court suggested that "all agencies are free toinsert visitatorial clauses in decrees" (supra at 17), thusproviding the catalyst for the General Counsel's routinepursuit of such provisions in all remedial orders.Before the General Counsel submitted her brief on 24March 1986 the Board had already found in at least twocases that visitatorial relief was not "warranted" or was"unnecessary" in the "circumstances" of those cases.47In at least two more cases since then the Board has heldsimilarly.48 In at least one other case, however, theBoard has found that the "circumstances" justified inclu-sion of a visitatorial provision. Hilton Inn North, 279NLRB 311 (1986), in which the Board said at fn. 1: "Weagree with the judge that a `visitatorial clause' is appro-priate, based on the possible complexity of computingthe make-whole remedy here and on all the facts of thiscase."It seems plain from these precedents that the Board isunwilling to give blanket approval, as the General Coun-sel would have it do, to the routine inclusion of visitator-ial provisions in its orders. Therefore, I must reject theGeneral Counsel's claim to the extent it rests on a gener-al desire to obtain such relief in all unfair labor practicecases. Just as clearly, the Board has shown itself sympa-thetic to such visitatorial provisions where, as in HiltonInn North, supra, the computation of a make-wholeremedy would be attended by "possible complexity." Inote first that here, unlike in Hilton, there is no warrantfor a make-whole remedy; none has been requested bythe General Counsel and there is no evidence that em-ployees have been unlawfully deprived of any monetarybenefits for which they ought to be made whole. Ac-cordingly, if visitation is required here it must stem fromsome other unique circumstances comparable to thoserelied on by the Board in Hilton. The General Counselhas not intelligibly argued why this case involves anysuch extraordinary circumstances; neither can I inde-pendently discern any. Therefore I will not recommenda visitatorial provision.46 When the trial started the General Counsel was permitted to amendher complamt to plead specifically for a visitatorial remedy, but she wasnot then prepared to explain what such a remedy practically entailed, norwhether it contemplated interlocutory discovery rights prior to the timewhen a court of appeals might otherwise take jurisdiction over the case,nor whether, in any case, Respondent would have parallel rights of dis-covery. When the trial closed nearly 4 months later, she was no betterprepared to answer such questions. I therefore requested that she dealwith such questions m her brief and made provision to allow Respondentto reply separately to her visitatorial contentions in a supplemental brief.Both parties subsequently briefed this question in considerable detail.47 0. L Willis, Inc., 278 NLRB 203 (1986); United Cloth Co., 278NLRB 583 (1986).48 Teamsters Local 710 (Santa Fe Trail Transportation), 279 NLRB 717(1986); Pemberton Manor, 279 NLRB No. 112 (Apr. 30, 1986) (not report-ed in Board volume).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed49ORDERThe Respondent, Taylor Bus Lines, Inc., Concord,California, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Repudiating the 1984-1986 agreement.(b)Telling its employees that there is or was no suchagreement.(c)Refusing to honor the arbitration provisions of thatagreement during its term.(d)Failing and refusing to aid the Union in putting to-gether and signing a written contract which fully em-bodies the terms of that agreement.(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On the Union's request immediately take steps torender all necessary assistance in good faith to the Unionin reducing the 1984-1986 agreement to writing, andpromptly sign a document which embodies that agree-ment, or,(b)If the Union requests it, bargain collectively ingood faith with the Union, on request, with respect tothe terms and conditions of a new contract, and, if anagreement is reached, embody it in a signed document.(c)Give full effect to the arbitration provisions of the1984-1986 agreement.(d)Post at its facilities in Contra Costa County, copiesof the attached notice marked "Appendix 3."8† Copiesof the notice, on forms provided by the Regional Direc-tor for Region 32, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.46 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.60 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX 1Summary of textual variances between Joint Exhibits 1thorugh 4 (containing, among them, the terms contem- TAYLOR BUS SERVICES547plated in Respondent's 21 May 1984 fmal offer) and JointExhibit 7 (the contract document mailed by the Union toRespondent for signature on 30 October 1984).A. Language Omissions:1.Maintenance of Membership (it. Exh 7, p. 1, sec.1B); omits second paragraph of T-OK'd clause contem-plated in fmal offer (see it. Exh. 4, p. 2). The same omis-sion had been latent and undetected in the Union's first,1 August, version.2.Seniority (it. Exh. 7, p. 3, sec. 2D); omits two con-secutive sentences contemplated in Respondent's finaloffer (see it. Exh. 2, p. 1, no. 2; see also, Jt. Exh 3, no.23, continuing an essentially similar formulation). Re-spondent's agent Cohen had pointed out this "senioritybumping rights" omission at the 3 October 1984 arbitra-tion; the Union nevertheless failed to correct the omis-sion in Joint Exhibit 7.3.Grievance-Arbitration Procedure, Notice of Em-ployee Discipline (it. Exh. 7, p. 4, sec. 3A, para. 2);omits a phrase from the T-OK'd clause incorporated inthe final offer (see it. Exh 4, p. 29). This omission waslatent and undetected in the Union's 1 August contractversion.4.Grievance-Arbitration Procedure, Limitation on Ar-bitrator's Authority (Jt. Exh. 7, pp. 4-5, sec. 3A, para. 6);omits a sentence from the T-OK'd clause incorporated inthe final offer (see it. Exh. 4, p. 30). This omission waslatent and undetected in the Union's 1 August contractversion.5.No Strike/No Lockout Exh 7, p. 5, sec. 3B);omits two consecutive paragraphs from T-OK'd clauseincorporated in the final offer (see it. Exh 4, p. 4). Thisomission was latent and undetected in the Union's 1August contract version.6.1 Subcontracting (Jt. Exh. 7, p. 6, sec. 4B(1)); omitsone word ("charters") from T-OK'd clause incorporatedin the final offer (see Jt. Exh. 4, p. 4). This omission wasintroduced for the first time in the Union's 30 Octoberversion.B. Language Additions:7.Wage Increases (Jt. Exli 7, sec. 6, p. 11); containsan example for the computation Of annual wage increasesbased on "weighted-average" formula set forth in Re-spondent's final offer (see it. Exh. 1, no. 14; see also, it.Exh. 3, no. 2). The "example" is flawed internally by theinclusion of the wrong effective dates (last line shouldread "9/1/84 and 9/1/85, respectively"). The wage chartis similarly flawed by using a 1983 date at the top of thethird column from the left rather than 1984. The incor-poration of an "example" stemmed from the parties' 3October 1984 discussions wherein Cohen agreed to"review" such examples as the Union might incorporateinto its new draft version.8.Overtime (it. Exh. 7, p. 9, sec. 5A.10(b) and (c));adds an "example" and paraphrases company handbook,whereas Respondent's final offer contained no exampleand merely stated, "see handbook for explanation" (seeit. Exh. 1, p. 2, items 9(b) and (c)). Respondent's agentCohen had agreed to the Union's suggestion on 3 Octo-ber 1984 that "examples" be included which paraphrasedthe company handbook; Cohen agreed only to "review"the Union's proposed examples. The "example" used bythe Union in the 30 October document made no internalsense, due to miscomputation; it has not otherwise been"reviewed" by the parties for the adequacy of its para-phrasing of the handbook.9. Health and Welfare, Plan E (it. Exh. 7, sec. 7, pp.12-13); the Plan E on p. 13 correctly embodies Respond-ent's final offer (see Jt. Exh. 2, p. 2, plan E). Another"Plan E" appears on p. 12, but also contains five extralines of text which duplicate the last five lines under thepreceding Plan D and which properly belong only underPlan D. The second "Plan E" and its extra five lines aresuperfluous.C. Miscellaneous:10.Health and Welfare, Company Contribution (Jt.Exh. 7, sec. 7, p. 13); reflects a revision of the Union's 1August contract version in that, pursuant to the parties'agreement on 3 October 1984, the employer contribution"cap" language has been relocated at the bottom of thelisting of all the plans to signify that the "cap" applies toall plans. So understood, this relocation of "cap" lan-guage correctly embodies the intent of the final offer.11.Private Agreements (it. Exh. 7, sec. 9, p. 14);refers to "bargaining unit employees," whereas the finaloffer clause, which traced back originally to language in-troduced by the Union, made reference to "Union em-ployees." (See Jt. Exh 4, p. 16.) The 30 October changein language resulted from specific agreement between theparties on 3 October to make such a change.APPENDIX 2SUMMARY OF PROCEDURALDEVELOPMENTS SINCE THE TRIAL RECORDOPENEDThe complaint has throughout alleged as "back-ground" that the Union was and is the Section 9(a) rep-resentative of a certain appropriate unit of Respondent'semployees, that Respondent has so recognized theUnion, that such recognition has been "embodied in acollective bargaining agreement, herein called the Agree-ment, which is effective by its terms from May 31, 1984to August 31, 1986," and that by letter dated 30 October1984 and by other devices thereafter the Union has "re-quested Respondent to execute the Agreement."Substantively, the original complaint charged Re-spondent with violating Section 8(a)(5) of the Act in twodistinct ways:(a)by continuously refusing, since the Union'sfirst demand on 30 October 1984, "to execute theAgreement";(b)by "repudiat[ing] the Agreement" on or about19 April 1985.The trial was originally noticed to begin on 7 October1985, but, following a conference by telephone amongmyself and counsel for all parties, I granted the parties' 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrequest to defer opening of the trial record to 9 Octoberto enable them in the meantime to review proposed ex-hibits and to pursue stipulations. When the trial recordopened I received 64 Joint Exhibits and several impor-tant stage-setting stipulations into evidence, among thema mutual acknowledgement by the parties that the 30 Oc-tober document differed textually in roughly 11 specifi-cally enumerated ways from the text contained in com-pany writings (Jt Exhs. 1-4) from which Respondent's21 May 1984 fma1 offer could be reconstructed.11 JUDGE NELSON: Now, I think I understand where the parties standon the stipulation which was to have been the subject of Jomt Exhibit 12.And I propose at this time to set it out and invite the parties to agree.First the parties agree that the Union accepted the Companies last andfinal offer, and that that acceptance [occurred] on or about May 31, 1984.Second, with one exception, and I will call it an arguable [exception], theparties agree that Joint Exhibits 1 through 4 contain the terms, whichwhen blended together, would reflect the employers last and final offer.The General Counsel' would contend however that those Exhibits 1through 4 do not reflect every last element of the parties agreement as ofMay 31. The General Counsel would seek to prove that an understandinghad been reached before May 31, with respect to how the notion of aweighted average raise would actually be implemented in the event thatthe company achieved an increases in the rates they could charge to theircustomers Respondent does not [concede] that any such supplementalunderstanding was reached about implementation of weighted average.Apart from that the parties are agreed that Respondents Exhibits 1through 4 do, in fact reflect the last offer made by the company.Joint Exhibit 7, as I understand it, is the proposed agreement tenderedto the Company in October by the Union. The General Counsel ac-knowledges that there are differences in language between Joint Exhibit7 and Joint Exhibits I through 4. Parties will stipulate as to what thosedifferences are to aid me in an understanding of the case and also to closethe door on other arguable differences which are of no consequence toeither party. We'll get to that listing of language differences in a moment.General Counsel. . contends that Jomt Exhibit 7 does [embody] un-derstandings reached by the parties as of May 31, and or subsequentclarifications or understandmgs. General Counsel would argue that per-haps some cases there are language changes which weren't the productof specific discussions between the parties but which changes are inconse-quential as a matter of law in this case.Respondent, if I understand correctly, pitches a substantial part, if notall of it's defense, on the fact of these differences Which [Respondent]would argue are not only material but never [assented] to by the Compa-ny.Have I got it right, subject to the listing of the differences?MS BYTOP I have two additions. One clarification that the Joint Ex-hibit 7 is the agreement tendered by the Union to the Company on Octo-ber of 1984. Since we're now in 1985, that's understood. And also I be-lieve that the agreement is that we both contend that agreement wasreached. A full and complete agreement was reached on May 31st.JUDGE NELSON Mr. Johnson?MR. JOHNSON: Yes, so long as it's [understood] that with the one ex-ception that Your Honor mentioned as to section 6•JUDGE NELSON: Is that the weighted average?MR. JOHNSON' The wage section, yes, the weighted average matter. 1through 4 reflects what the agreement was as of May 31stMS. BYTOP Understood.JUDGE NELSON: I realize that I've made a narrative statement that cov-ered quite a bit of ground, but since this was closely reviewed withCounsel before hand I'm not, I find it appropriate to treat the parties ashaving stipulated to what I have narrated I emphasize, because this wasa concern to the parties, the nature of the disagreement about Joint Ex-hibits 1 through 4 and what those Exhibits signify is very small And theonly difference that the parties will be contending on is, the questionwhether there was before May 31, some supplemental understandingabout implementation of weighted averages Beyond that, there's no dis-pute, that 1 through 4 accurately spells out the last and final offer whichthe Company intended to make.MS. BYTOP: That's understood.When the trial record opened it seemed indisputablethat the General Counsel intended to allege that it wasRespondent's failure to "sign" the Union's 30 October1984 contract version that constituted a discrete violationas set forth in the first substantive count in the complaintdealing with Respondent's failure to "execute" the"Agreement" (and that the remedy for this alleged viola-tion must include an order directing Respondent to signthat very document). This was not merely the mostlikely interpretation of the language used in the com-plaint given the history as just summarized; it was ex-pressly confirmed in the General Counsel's openingstatement,2 and was indirectly communicated in a host ofother colloquies which punctuate the trial record of ses-sions held before 22 November. Acknowledging (as theparties had by then more specifically stipulated) that theUnion's 30 October version was to some extent at vari-ance with the literal terms of Respondent's final offer,the General Counsel explained,General Counsel's contention is . . . that the [30October] agreement that was drafted by the Unionand presented for signature substantially incorpo-rates the terms of the agreement that was reached. . . at the bargaining table. That there [were] somemodifications in it per agreement with Mr. Cohen.That other things in the [30 October version of] theagreement are errors or omissions which do notsubstantially change the intent of the document, orthe meeting of the minds.As the General Counsel's discursive opening statementdrew to a close, however, it became more and more ap-parent that a fallback theory was germinating beneathher words•that even if the Union's 30 October versionwere substantially flawed, Respondent still owed (andviolated) a duty to "assist" the Union in putting together,and then signing, an integrated writing accurately re-flecting their 1984 agreement. This first broke surface asa mere offshoot of the claim that Respondent has violat-ed a duty to "sign" the 30 October version. Thus, coun-sel first remarked (my emphasis throughout):It's further our contention that the Employer has anobligation to assist the Union . . . [in] identifyingany problems in the documents tender[ed] and re-ducing that to writing. And that the party cannotafter the fact raise all sorts of errors and omissionsin justification for not signing the document.2 Surnmanzmg her two-count complaint in opening statement, princi-pal counsel for the General Counsel said (my emphasis; my editorialclarifications or corrections of mistranscriptions):[By Ms. Bytof] . . the first allegation is that the Union made sever-al demands, by Setter as well as orally, for the Respondent to sign adocument that it [the Union] put together, and which [e]mbodied theterms and conditions that were agreed upon by the parties. And thatthe Respondent has failed to do so . . . to this date And that's aviolation of [8(aX5)]The second . . is in addition to failing and refusing to sign thatagreement . . from October 30th through today . [t]hey've notonly refused to do it, but affirmatively, on . April 19 of 1985,repu[d]iated the agreement. by telling the Union they had nocontract and refusing to arbitrate a dispute. . . TAYLOR BUS SERVICES549Even this was apparently not what the General Counselwas really getting at, for what at first had seemed an off-shoot soon showed signs of budding into the quite dis-tinct alternative theory mentioned above. Thus,As a sort of back-up position is that we would con-tend that even if Your Honor felt that the errorsand omissions in the document made it a documentthat the employer couldn't sign, that at the veryleast the appropriate remedy would be to requirethe Employer to sign the document with the omissionsin it. To sign a document that reflects the preciseagreement of the parties without all the errors andomissions of paragraphs left out. Because it is theirobligation to help reduce it to writing. So at thevery least if you find that they didn't have to signthis document it's our position that they have tosign a [document] that incorporates those errors oromissicms.3I received these latter remarks with some expressions ofdoubt about the General Counsel's intentions as toremedy, and which also included the observation thatsuch a "failure-to-assist" theory was not plainly in thecomplaint.When the record opened the next day the GeneralCounsel formally moved to amend the complaint to in-clude a new substantive paragraph treating Respondent's"fail[ure] and refus[all to assist the union in reducing theagreement. . . to writing" as a distinct alternative viola-tion of Section 8(a)(5) even if Respondent were found tobe under no duty to sign the 30 October version.4Respondent's counsel opposed the amendment, profess-ing surprise over this "entirely different theory" thatwould require him to prepare witnesses for a differentbody of proof than that on which he had prepared tomeet the claim that Respondent should have signed the30 October document. (That defense, as I understood it,rested largely on the stipulated fact that the Union's 303 I think these remarks are best understood by mentally ignoring theunderscored phrases (a difficult editing job to do in "real time" at trialwhen hearing these and many other of the General Counsel's even moredismayingly prolix expositions of her various positions; (see, e.g. Tr.2362.6-2365.4). Taking these underscored phrases literally might lead tothe interpretation that counsel contended (even in the alternative, "back-up" mode) that Respondent still owed a remedial duty to sign the 30 Oc-tober Version ("the document with the omissions in it [sic]"; or, "a docu-ment . without all the errors and omissions of paragraphs left off[sic]"; or, a document "that incorporates [sic] those errors or omissions").Ignoring the underscored phrases yields the more sensible interpretationthat the General Counsel was referring here to Respondent's remedialduty (under her alternative theory), to sign some hypothetically accurate,yet-to-be-Constructed version of the underlying agreement.4 That the General Counsel still mtended to claim that Respondentowed a duty to sign the 30 October document seemed at the time to havebeen made plain by this colloquy, made in the course of arguments aboutwhether the General Counsel ought to be allowed to make an amend-ment St all, and if so, whether an adjournment might be required toenable , Respondent to prepare for what I judged was an essentially"new" allegation.JUDGE NELSON: I'm sure by all of this the General Counsel doesn'twant us to get the wrong impression She's not abandoning what she didalle[g]e.Ms. 13YroF. No I'm not.JUDGE NELSON: She's just adding something. She would even disputethat she's adding something But if I got this complaint I wouldn't see init this [failure-to-assist] theory.October document varied in roughly 11 ways from theterms of Respondent's 21 May final offer.)5I allowed the General Counsel's amendment over Re-spondent's objections, tre,ating Respondent's claim of sur-prise as one which, although apparently substantial in thecircumstances, could be addressed by a rescheduling offurther proceedings to enable Respondent to prepare todefend on the alternative theory. In the course of ex-tended colloquy on this point the General Counsel even-tually disclosed more of her intentions: First to call Re-spondent's agents Hopkins and Taylor adversely, as heropening witnesses, to testify about facts relevant to thenew refusal-to-assist theory; second, to make yet addi-tional amendments•these to come if Respondent were tofail to sign either of two more recently drafted attemptsby the Union to come up with an accurate version of the1984 agreement.6In light of all these developments I directed an ad-journment of proceedings until 4 November, enteringvarious orders which the parties declared to be accepta-ble to permit time for the General Counsel to issue newamendments (including those dealing with any new de-velopments) and for Respondent to prepare accordingly.In the meantime, on 16 October, the General Counselissued formal proposed amendments which, from all ap-pearances to date, were calculated to preserve the origi-nal contention that Respondent violated the law when itfailed to "execute" (apparently meaning "sign," for rea-sons which may be apparent by now) either the 30 Octo-ber contract version (or the additional versions, Joint Ex-hibits 66 and 68); but also alleging alternatively that Re-spondent has throughout violated its duty to "assist theUnion in reducing the Agreement to writing."7It was not until 22 November that the complaint beganto undergo its final metamorphosis, resulting in the Gen-eral Counsel's fully surrendering on any, claim that Re-5 From colloquy surrounding the receipt of the introductory stipula-tions it is evident that until the General Counsel made these remarks bothRespondent's counsel and I had been assuming that resolution of the fail-ure-to-"execute" count in the complaint would turn on whether theUnion's 30 October document did, indeed, "substantially incorporate"Respondent's final offer and was therefore a document that the Boardcould order Respondent to sign.6 As the record now shows; "The Union served Respondent with thefirst of these written efforts (eventually received as Joint Exhibit 66) on 9October, in the office of Region 32, after the parties had reached pretrialstipulations about the variances between Respondent's 21 May 1984 finaloffer and the Union's 30 October document; the sebond writing (Jt. Exh.68) had been prepared even more recently and the General Counsel pro-posed, unsuccessfully, that this trial forum be used as a vehicle to perfectservice of that document. Subsequently the parties stipulated that JointExhibit 68 Was served on Respondent on 10 October.These deVelopments eventually resulted in a record which now con-tains four textually different attempts by the Union to come up with anaccurate version of the 1984 agreement (Jt Exh. 5, mailed to Respondentbefore the 3 October arbitration; Jomt Exhibit 7, the much-discussed 30October 1984 document; and Joint Exhibits 66 and 68, representing recentalternative versions, either of them acceptable to the Union, both ofwhich purport to "correct" (in different ways) all of the now-acknowl-edged areas of discrepancy between the 30 October document and theliteral terms embraced in Respondent's 21 May 1984 final offer.7 I received the exhibit containing the written amendments on 4 No-vember with this observation and request:I note that it contains nothing not specifically adverted to in our pre-vious hearing of record. If there's any question about that, I'd appre-ciate that being called to my attention. 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent violated the law by failing to sign any particu-lar contract version which had ever been tendered bythe Union. This itself occurred in stages, starting firstwith a statement of the General Counsel following a trialinterruption during which the parties had again unsuc-cessfully discussed settlement. Thus:JUDGE NELSON: On the record.General Counsel wishes to make a statementbefore we begin.Ms. BrroF: OK, Your Honor, on several differ-ent•both, I think, on-the-record and off-the-record•conversations Your Honor has questionedme very much about General Counsel's apparentcontention that the Respondent/Employer was re-quired to sign the document tendered by the Unionon October 30, 1984•that's Joint Exhibit 7 in evi-dence. And I've, I think, made a number of differ-ent statements about what General Counsel's intentwas and what General Counsel was contending wasthe violation in this case, and I believe that I mayalso, during some of those conversations, indicatedto the Judge that General Counsel was contendingthat the Respondent was required to sign the Octo-ber 30th document and that we would ask theJudge to make a finding that they had to sign thatOctober 30th document. And to the extent that Ihave said that, and to the extent that when I havenot said it but have in any way led the Court to be-lieve that that was true, it's my mistake; and it's notGeneral Counsel's contention that they have to signthat document.A further reading of the cases does not indicate, Idon't think, any basis for finding that they have toactually sign that particular document.I think that•well, therefore, to the extent thatthe complaint does allege a requirement for the Em-ployer to sign the October 30th document, I willvoluntarily withdraw that portion of the complaint... ..JUDGE NELSON: All right, I will treat your re-marks as, in effect, clarifying by narrowing yourcomplaint.Mr. Johnson, you may be heard, if you wish tobe.MR. JOHNSON: Well, I understand this to mean,as a practical matter, that what we have here is avoluntary dismissal of the complaint allegations in-sofar as they charge an unfair labor practice in re-fusing to sign the October 30 document.JUDGE NELSON: Has he correctly stated that?MS. BYTOF: Yes, to the extent that the docu-ment•that the amended complaint says that, or canbe interpreted to say that, yes.I subsequently questioned whether the General Counsel'sremarks likewise were intended to abandon any claimthat Respondent owed and violated a duty to sign any ofthe other documents more recently tendered by theUnion (i.e., either Jt. Exh. 66 or 68). After a trial recessthe General Counsel stated (emphasis add):[by Ms. Bytof] Yes, I've reviewed the matter andin response to Your Honor's question, GeneralCounsel will withdraw any reference in its com-plaint to allege any unfair labor practice based uponthe Employer's failure to actually physically signany of the documents that have been tendered.[Comments by General Counsel omitted]To the extent the complaint. . . alleges a specif-ic violation based upon the duty to execute thoseagreements, General Counsel will withdraw thoseallegations at this time.I have omitted from the General Counsel's quoted state-ments her several digressive comments about her posi-tion•here, in substance, that she had "always . . . con-tended since the beginning of the case that Respondenthas failed and refused to aid in reducing the agreementto writing." And elsewhere, opining that the "confusion"may have arisen over the use of the term "execute" inthe complaint, she said, "And I think that what the Gen-eral Counsel's been intending to claim all the waythrough is that they have a duty to execute an agree-ment; and not necessarily to sign that document, eventhough I may have said that in the past."That all trial participants suffered from "confusion"about these matters cannot be denied, but I think theGeneral Counsel has again missed the point when sheimplies, in substance, that we should have ignored herown words of "explanation" and divined instead that theword "execute" in the complaint "always" meant some-thing decidedly more subtle than merely "sign." And theGeneral Counsel cannot so glibly escape the fact that herwords of "explanation" about her complaint carried atleast as much legal weight as did the formal expressionsin the written complaint. Indeed the "complaint" mustnecessarily include the General Counsel's various state-ments about what the written complaint means. Seen thatway, it is apparent that the "confusion" stemmed from a"complaint" which originally used "execute" to mean,simply, "sign," but which was later claimed to meaneither "sign," or alternatively, "assist," but was finallyamended to mean, simply, "assist." And if I were to takeseriously the General Counsel's suggestions that she has"always" intended for the term "execute" to mean some-thing more than merely "sign," I would be required onceagain mentally to edit-out all of the times she has equated"execute" with "sign."8And I now regret my subsequent direction to the Gen-eral Counsel to conform her written complaint to the re-visions she announced on 22 November, for when shedid so at the 6 December trial session she adapted heroriginal pleading style in a way which continued to playwith the word "execute," triggering still more disputa-tious colloquy and more "explanatory" comment fromthe General Counse1.8 Even then I thought the "confu-sion" had been put to rest with this exchange, which fol-lowed many utterly opaque attempts by the General8 This equation persisted, ironically, even into the General Counsel'sremarks quoted immediately above in main text.9 See generally Tr. 1721-17321. TAYLOR BUS SERVICES551Counsel to "make . . . clear" what her now-revisedcomplaint was intended to do:[by Judge Nelson] The General Counsel has notabandoned the contention that the parties reachedagreement on May 31. She has abandoned the con-tention that the Union has ever prepared a docu-ment which reflected that agreement and which Re-spondent had a duty to sign.Ms. BYroF: That's true.Doubt remains, nevertheless, in the light of the GeneralCounsel's expression of "The Issues" on brief•a doubtwhich I hope finally to bury by now setting forth theissues which I deem in genuine controversy and whichare the only ones I decide.The General Counsel opens her brief with this state-ment of "The Issues" [Emphasis added]:A.Whether Respondent has violated Section8(aX5) of the Act by failing and refusing to either(1) execute any contract documents which theUnion tendered and believes reflect the agreementreached by the parties or, (2) aid the Union in re-ducing the agreement to writing;B.Whether Respondent, since on or about April19, 1985 and including November 1, 1985, has repu-diated the. . . agreement;C.Whether the appropriate remedy should in-clude a "visitatorial clause."These comments focus on the General Counsel's"either/or" formulations in A, above: It should by nowbe obvious why I regard that choice and arrangement ofwords as uniquely mischievous in the context of thiscase•particularly at the briefing stage and in the wakeof the many "confusions" introduced by the GeneralCounsel prior to this time, all of them traceable to theGeneral Counsel's admittedly varying and equivocal "ex-planations" on the record of what she meant when sheused the manifestly slippery term "execute" in various in-carnations of her written complaint. And in the circum-stances I am mystified by the fact that briefing counselhas bothered at all to retain the term "execute" in aformal statement of the issues, especially within a set of"either/or" propositions wherein Respondent's failure-to-"execute" is proposed to be different, somehow, from itsfailure-to-"aid."If, by her current expression of "The Issues," the Gen-eral Counsel is again attempting to insert into the case acomplaint theory that Respondent broke the law when itfailed to sign any of the "documents which the Uniontendered," then she is proceeding contrary to her dis-claimers at trial; and it would be "unjust" for the Boardor me to countenance such a constructive amendment.(Seaward International, 270 NLRB 1034 (1984); see also,e.g., ITT Lighting Fixtures Div., 267 NLRB 709, 710-711(1983). Because there is little else in the General Coun-sel's brief to suggest that this is what she really means, Imust regard it as simply another act of obscurantism thatthe General Counsel has now expressed as an"either/or" proposition what is, in present juridical reali-ty, a complaint theory which was trimmed by the Gener-al Counsel's statements on 22 November and 6 Decem-ber to, simply, the "or" proposition.Thus, for practical purposes, the complaint nowcharges Respondent with violating Section 8(a)(5) in twoindependent ways:1.By refusing throughout phases III and IV to assistthe Union in reducing the 1984 agreement to writing.2.By announcing and acting since 19 April 1985 as ifit were not bound to the 1984 agreement; that is, by "re-pudiating" the 1984 agreement.